

 
 

--------------------------------------------------------------------------------

 







________________________


REAL ESTATE PURCHASE AND SALE AGREEMENT
________________________






Seller:           SCRUB OAK, LLC




Buyer:   NU SKIN INTERNATIONAL, INC.










Property:     Kress Building  105 West Center Street, Provo,
Utah                                                                     
 High Rise  75 West Center Street, Provo,
Utah                                                                                



 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
REAL ESTATE PURCHASE AND SALE AGREEMENT


This REAL ESTATE PURCHASE AND SALE AGREEMENT (the “Contract”), dated as of
December 30, 2010, is made and entered into between SCRUB OAK, LLC,a Utah
limited liability company, as seller (“Seller”) and NU SKIN INTERNATIONAL, INC.,
a Utah corporation, as purchaser (“Buyer”).
 
RECITALS


A.           Seller owns certain real property in Utah County, Utah, consisting
of the following parcels (together with all buildings and improvements situated
thereon, collectively the “Parcels” and each individually and generically a
“Parcel”):


Kress Building  105 West Center Street, Provo,
Utah                                                                                     
        High Rise  75 West Center Street, Provo,
Utah                                                                                                

Each of the foregoing together with all rights, easements and interests
appurtenant thereto and the property and interests associated therewith are more
particularly described in Section 1.1(m) below (the “Property”).  The legal
description of such real property is set forth on Exhibit 1 to this Contract.
 
B.           Buyer occupies the Property pursuant to a Master Lease Agreement
(the “Scrub Oak Master Lease”) between Buyer and Seller dated January 16, 2003
and made effective as of July 1, 2001, as previously amended and extended, that
will be terminated by agreement between Seller and Buyer on the Closing Date
pursuant to Section 5.6 below.
 
C.           Seller wishes to sell the Property to Buyer, and Buyer wishes to
buy the Property from Seller, on the terms and conditions set forth in this
Contract.
 
NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of the mutual covenants
and agreements set forth, the parties agree as follows:
 
ARTICLE I  

 
Defined Terms
 
1.1 Definitions.  As used herein, the following terms shall have the meanings
given:
 
(a) “Business Day” means any Monday through Friday on which business is
transacted by federal banks in the state of Utah.
 
(b) “Buyer’s Affiliates” means Nu Skin Enterprises, Inc., a Delaware
corporation; NSE Products, Inc., a Delaware corporation; Nu Skin Enterprises
United States, Inc., a Delaware corporation; and Pharminex, LLC, a Delaware
limited liability company.
 
(c) “Closing” means the consummation of the purchase of the Property by Buyer
from Seller in accordance with the terms and provisions of this Contract.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d) “Closing Date” means the date on which the Closing occurs.
 
(e) “Due Diligence Inspections” shall have the meaning set forth in Section 5.3.
 
(f) “Due Diligence Period” shall have the meaning set forth in Section 5.2.
 
(g) “Earnest Money Deposit” means the deposit by Buyer in the amount specified
in Section 3.2.
 
(h) “Effective Date” means the date on which a counterpart of this Contract has
been fully executed and delivered by both Buyer and Seller.
 
(i) “Escrow Holder” means First American Title Insurance Company, as escrow
agent for this transaction, whose address is: 578 S. State Street, Orem Utah,
84058, Attention: Terri Murphy.
 
(j) “Income” shall have the meaning set forth in Section 9.3(a).
 
(k) “Objections” shall have the meaning given in Section 4.3.
 
(l) “Permitted Exceptions” shall have the meaning given in Section 4.3.
 
(m) “Property” means the following:  (i) the land described in Exhibit 1
attached hereto (the “Land”) and all easements, rights, and interests
appurtenant thereto; (ii) all buildings and all other improvements and fixtures
currently situated on the Land (collectively, the “Improvements”); (iii) all of
Seller’s right, title, and interest in tenant improvements and other tangible
property now or hereafter located in or on or used in connection with the Land
or in the Improvements; (iv) all of Seller’s rights, title and interest in all
leases, licenses and other agreements to use or occupy all or any part of the
Land or Improvements (the “Leases”) together with (and subject to the manner in
which the same are to be prorated under this Contract) all rents, charges,
deposits and any other sums due, accrued or to become due thereunder (but
subject to Seller’s right to receive a credit at Closing for Income attributable
to the time period prior to Closing, pursuant to Section 9.3(a) below), and all
guaranties by third parties of any tenant’s obligations under such leases,
licenses and other agreements the Property; and (v) all of Seller’s rights,
title and interest in all of the following property now or hereafter existing
with respect to the Land and/or Improvements (the “Transferred Assets”):  (1)
all warranties, guaranties, sureties and claims or similar rights in connection
with the construction of or equipment, furnishings, furniture and/or fixtures on
the Improvements; (2) all plans, specifications, drawings and permits with
respect to the Improvements, including such documents related to any remodel of
the Improvements, and all construction, engineering, soils, architectural or
similar plans, documents and reports related to the Property (the “Plans and
Reports”); (3) all existing service and maintenance contracts entered into by
Seller relating to the Property (the “Service Contracts”) and equipment leases
related to the Property entered into by Seller (the “Equipment Leases”); (4) all
licenses, permits, approvals, certificates of occupancy, entitlements or other
rights or authorizations related to or used in connection with the Property,
together with all deposits to governmental authorities relating to the Property;
(5) studies, documents, tests, surveys, assessments, audits, appraisals,
contracts, contract rights, claims and warranties related to the Property (the
“Property Documents”); and (6) all of Seller’s rights, if any, to use any names
related to the Property.  For clarity, Property does not include artwork located
at or on the Improvements owned by any of the members of Seller.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(n) “Property Information” shall have the meaning given in Section 5.1.
 
(o) “Purchase Price” means the total consideration to be paid by Buyer to Seller
for the purchase of the Property, as specified in Section 3.1.
 
(p) “Aspen Contract” means a Real Estate Purchase and Sale Agreement
satisfactory to Buyer and Aspen Country, LLC, a Utah limited liability company
and affiliate of Seller (“Aspen Country”) wherein Aspen Country agrees to sell
to Buyer and Buyer agrees to purchase the following real properties, together
with all improvements thereon, and all rights, easements and interests
appurtenant thereto:  Parking Lot located at 249 West 100 South, Provo, Utah;
Distribution Center located at 1325 South 275 East, Provo, Utah; and Annex A
located at 1085 South 250 East, Provo, Utah  (collectively the “Aspen
Properties”).
 
(q) “Survey” shall have the meaning specified in Section 4.2.
 
(r) “Title Commitment” shall mean that certain Commitment for title Insurance,
Amendment No. 3, issued by First American Title Insurance Company, dated
October 5, 2010, Order No. 320-5339366, with an Effective Date of December 16,
2010.
 
(s) “Title Company” means Escrow Holder.
 
(t) “Title Exception” means any lien, mortgage, security, interest, encumbrance,
pledge, assignment, claim, charge, lease, restriction, restrictive covenant,
exception, easement (temporary or permanent), right-of-way, encroachment,
overlap, or other exception to title that affects the Property.
 
(u) “Title Policy” shall have the meaning given in Section 4.5.
 
(v) “Title Review Period” shall have the meaning given in Section 4.3.
 
1.2 Other Defined Terms.  Certain other defined terms shall have the respective
meanings assigned to them elsewhere in this Contract.
 
ARTICLE II


Agreement of Purchase and Sale
 
Seller hereby agrees to sell and convey the Property and assign the Leases and
Transferred Assets to Buyer, and Buyer agrees to purchase and acquire the
Property from Seller and assume obligations which accrue under the Leases and
the Transferred Assets from and after the Closing Date, upon the terms and
conditions stated in this Contract.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE III  
 
Purchase Price; Earnest Money Deposit
 
3.1 Purchase Price, Payment and Allocation.  The Purchase Price to be paid by
Buyer to Seller for the Property shall be the sum of TWENTY-TWO MILLION
NINETY-THREE THOUSAND SIX HUNDRED NINETY-SIX AND 76/100 DOLLARS ($22,093,696.76)
(the “Purchase Price”).  The Purchase Price shall be paid by Buyer to Seller at
Closing except to the extent that in Seller’s discretion some portion of the
Purchase Price shall be deferred, in which case the portion so deferred shall be
paid at Closing in the form of one or more promissory notes of Buyer, as Seller
may require, in form attached hereto as Exhibit 8 and incorporated herein by
this reference.  The Purchase Price shall be allocated among the various assets
constituting the Property as set forth on the attached Schedule #1. Each party
shall follow the allocation in any report or filing with any governmental
authority (including, without limitation, the state and federal revenue
authorities) relating to the allocation of the Purchase Price among the assets
purchased from Seller by Buyer pursuant to this Contract.
 
3.2 Earnest Money Deposit.  Buyer has delivered to Seller a deposit in the
amount of TWO HUNDRED THOUSAND EIGHT HUNDRED FIFTY-ONE AND 79/100 DOLLARS
($200,851.79) (the “Deposit”).  SIXTY-SIX THOUSAND NINE HUNDRED FIFTY AND 60/100
DOLLARS ($66,950.60) of the Deposit shall be non-refundable except in the event
of a Seller default and shall not be applied against the Purchase Price at
Closing. The ONE HUNDRED THIRTY-THREE THOUSAND NINE HUNDRED ONE AND 19/100
DOLLARS ($133,901.19) balance of the Deposit shall be held by Seller as an
earnest money deposit (the “Earnest Money Deposit”), applied against the
Purchase Price at Closing, and disbursed as provided in this Contract.
 
3.3Contingent Consideration.  In addition to the allocation of the Purchase
Price to the Parcels, Schedule #1 also contains amounts reflecting the Seller’s
opinion of the fair market value of each of the Parcels and the amount of the
discount between the share of the Purchase Price allocated to each Parcel and
the Seller’s view of fair market value (with respect to each such Parcel) (the
“Discounted Amount”).  In the event Buyer, on or before the third anniversary
date of the Closing Date, enters into a contract to sell either or both of the
Parcels in any transaction (excluding asset sales of substantially all of the
assets of the Buyer or sales to Buyer Affiliates) and Buyer receives upon
closing a net amount of sales proceeds, after deducting all sale and closing
expenses, that exceeds the portion of the Purchase Price allocable to the
respective Parcel on Schedule #1, then Buyer agrees to pay to Seller as
contingent consideration an amount equal to the excess of such net sales
proceeds received by Buyer for each such sold Parcel up to a maximum amount
equal to the Discounted Amount for such sold Parcel.  In the event of any sale
of a Parcel to a Buyer Affiliate, the Parcel shall remain subject to this
provision until the third anniversary of the Closing Date as if still owned by
Buyer, such that a further sale of the Parcel by the Buyer Affiliate shall be
treated as a sale by the Buyer.  The obligation to pay the contingent
consideration amounts shall be unsecured.
 
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE IV
 
Title and Survey
 
4.1 Title Commitment; Exception Documents.
 
(a) Buyer acknowledges that Seller has caused to be furnished to Buyer the Title
Commitment issued by the Title Company with respect to the Property.  The Title
Commitment sets forth the state of title to the Property, including a list of
Title Exceptions affecting the Property.  The Title Commitment contains the
express commitment of the Title Company to issue a Title Policy (as hereinafter
defined) to Buyer in the amount of the Purchase Price, insuring title to the
Property as is specified in the Title Commitment.  In the event any commitment
for title insurance is issued by Title Company with respect to the Property
which supplements or updates the Title Commitment (a “Supplemental Commitment”),
Seller shall provide Buyer with the Supplemental Commitment and Buyer shall have
the rights to review and approve as set forth in Section 4.3.
 
(b) Buyer acknowledges that Seller has caused to be furnished to Buyer, true,
correct and legible copies of all instruments that create or evidence Title
Exceptions as reflected in the Title Commitment or any Supplemental Commitment
(generically “Title Exception Documents”).
 
4.2 Survey.  Buyer acknowledges that Buyer has obtained ALTA/ACSM surveys of the
Property.  Within the Due Diligence Period specified below, Buyer may arrange,
at Buyer’s option and expense, to have performed whatever additional ALTA/ACSM
surveys and/or updates on any existing survey, as Buyer may deem desirable (all
such surveys are, collectively, the “Survey”).
 
4.3 Review of Title Commitment and Exception Documents.  Buyer has reviewed the
Title Commitment and the Survey and objects to the Title Exceptions that are set
forth in Exhibit 3 (the “Objections”). All other matters shown on the Commitment
are approved by Buyer (the “Permitted Exceptions”).  Seller shall, within ten
(10) days after the date hereof (such 10-day period referred to herein as the
“Cure Period”), provide Buyer with written notice of whether Seller will attempt
to satisfy any of the Objections, or whether Seller is unwilling to attempt to
cure the Objections.  If Seller is unwilling or unable to effect a cure of the
Objections, then Buyer may either (i) terminate this Contract by written notice
to Seller, or (ii) waive any Objections not cured or removed by Seller and
proceed to close with title to the Property as it then is, in which event, the
Permitted Exceptions, except as expressly provided herein to the contrary, shall
be deemed to include all of the Objections not cured or removed by Seller. Buyer
shall have a period of ten (10) days (a “Supplemental Review Period”), beginning
on the day following the day on which Buyer receives of any Supplemental Title
Commitment and copies of Title Exception Documents relating to Title Exceptions
included in the Supplemental Title Commitment which were not included in the
Title Commitment or any prior Supplemental Title Commitment, in which to give
written notice to Seller specifying Buyer’s objections to one or more of the
items shown as Title Exceptions in such Supplemental Title
Commitment  (“Supplemental Objections”), if any.  Any matters shown on the Title
Commitment to which no Objection is made within such 10-day period will be
conclusively deemed approved and shall be Permitted Exceptions for all purposes
of this Agreement.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
4.4 Seller’s Cure of Title Exceptions.  If Buyer timely notifies Seller in
writing of any Supplemental Objections, then Seller shall, within five (5) days
after Seller’s receipt of Buyer’s notice (such 5-day period referred to herein
as the “Supplemental Cure Period”), provide notice to Buyer as to whether Seller
will attempt to satisfy, any such Supplemental Objections, or whether Seller is
unwilling to attempt to cure the Supplemental Objections.  If Seller is
unwilling or unable to effect a cure of such Supplemental Objections and if
Buyer is then unwilling to waive such Supplemental Objections, then Buyer may
(i) elect to terminate this Contract by written notice to Seller, or (ii) waive
any Supplemental Objections not cured or removed by Seller and proceed to close
with title to the Property as it then is, in which event, the Permitted
Exceptions shall be deemed to include all of the Supplemental Objections not
cured or removed by Seller.
 
4.5 Title Policy.  At the Closing, Seller, at Seller’s sole cost and expense,
shall cause a title insurance policy to be furnished to Buyer for the Property
(the “Title Policy”); provided that Buyer may elect to have the Title Policy
insure only the High Rise Parcel for total consideration given by Buyer for the
High Rise Parcel. The Title Policy shall be a standard coverage ALTA owner’s
policy of title insurance (subject to Buyer’s right to require that Title
Company issue to Buyer an ALTA extended coverage owner’s policy of title
insurance and other endorsements and coverages as requested by Buyer, provided
that Buyer pays the incremental premium difference between standard coverage and
extended coverage), with respect to the real property that is the Property.  The
Title Policy shall be issued by the Title Company, in the amount of the Purchase
Price of the Property, subject only to Permitted Exceptions.  Seller shall
deliver to the Title Company at Closing an ALTA affidavit in the form required
by the Title Company and acceptable to Seller to issue “extended coverage” title
insurance (“ALTA Affidavit”).
 
ARTICLE V
 
Due Diligence Period; Conditions
 
5.1 Seller Documents.  Seller shall deliver to Buyer (or make available to Buyer
at Seller’s offices at the Property during normal working hours and days,
together with the right to copy any and all such items as Buyer deems desirable,
at Buyer’s expense), any of the following relating to the Property that Seller
has in its possession or control (the “Property Information”): (a) the Plans and
Reports, (b) the Service Contracts, (c) the Equipment Leases, (c) the Documents;
and (d) a written list of any and all warranties or guaranties of which Seller
has knowledge relating to the Property or the Improvements and enforceable by
the Seller.
 
5.2 Copying of Seller Documents.  The Property Information is to be organized or
segregated by Seller, and provisions will be made for Buyer and/or its agents or
designees to access and copy such materials during normal business days and
hours throughout its Due Diligence Period. The parties shall coordinate and
reasonably cooperate in connection with Buyer's review and copying of the
Property Information.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
5.3 Due Diligence/Termination Right. Upon mutual execution of this Contract,
Buyer shall have the right (i) to survey, inspect and investigate all aspects of
the Property, including, without limitation, environmental and physical
inspection(s) of the Property, zoning and development review, valuation,
approval of the condition of the Property (the “Due Diligence Inspections”),
(ii) to obtain the approval of all aspects of this transaction by Buyer and a
special independent committee of Buyer’s board of directors (the “Board Special
Committee”), which approval of Buyer and the Board Special Committee may be
withheld in the exercise of their discretion, and (iii) to verify the
availability of all consents, funds, financing, permits, approvals and/or other
matters requiring the Board’s or third-party consent or approval necessary or
deemed desirable by Buyer in connection with its planned acquisition,
development and/or use of the Property.  Buyer shall be allowed twenty (20) days
from the date of this Contract (the “Due Diligence Period”) to review the
Property Information, review Seller’s title to the Property as provided in
Article IV, perform the Due Diligence Inspections and satisfy its due diligence
concerns.  If Buyer determines, in its sole but commercially reasonable opinion,
that such due diligence matters are not acceptable to Buyer, Buyer may terminate
this Contract by giving written notice of termination to Seller before the end
of the Due Diligence Period, and identify to Seller the due diligence inspection
information upon which Buyer’s determination is based.  Buyer may also terminate
this Contract by giving written notice of termination to Seller at any time
within twenty (20) days of the date hereof in the event the Board Special
Committee fails to approve the transaction, which approval may be withheld in
the exercise of its discretion.  Buyer and its agents and consultants shall be
permitted reasonable access to the Property to perform the Due Diligence
Inspections and shall hold Seller harmless from any physical condition of the
Property and from any claim, loss or liability caused by Buyer or such agent or
consultant to the extent arising from said inspections; provided, such
indemnification shall not include any pre-existing condition of the Property
except to the extent exacerbated by such entry.  Buyer shall promptly repair any
damage caused to the Property by Buyer’s Due Diligence Inspections.  In the
event Buyer terminates this Contract as provided in this Section 5.3, Buyer
shall deliver to Seller copies of all surveys, reports, reviews, appraisals, and
valuations obtained by Buyer during the Due Diligence Period.
 
5.4 Due Diligence Inspections.  Seller hereby grants to Buyer, its agents and
contractors, subject to Buyer’s possessory interest in the Property under the
Scrub Oak Master Lease, reasonable access to the Property during normal business
hours to perform the Due Diligence Inspections, provided that Buyer (a) gives
reasonable prior notice to Seller and coordinates with Seller as to the timing
and nature of the survey, inspection, study or test to be performed, and (b) if
requested by Seller, provides to Seller a certificate of insurance showing that
Seller is named as an additional insured on Buyer’s commercial general liability
insurance policy with a contractual liability endorsement covering Buyer’s
indemnification obligations under this Contract with respect to such
entry.  Buyer’s Due Diligence Inspections may include non-invasive land surveys
and environmental inspections and tests for the presence of hazardous materials
(but Buyer will obtain Seller’s approval, which approval shall not be
unreasonably withheld, if the inspection or test could interfere with operation
of the Property or involve any boring or physical damage thereto) reasonably
required by Buyer in connection with Buyer’s due diligence (the “Due Diligence
Inspections”).  Buyer shall keep the Property free and clear of any liens
arising out of any Due Diligence Inspection, test or other entry onto the
Property pursuant to this Contract.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
After the end of the Due Diligence Period, Buyer and its agents and contractors
shall be granted a continuing right of reasonable access to the Property and the
right to examine the Property.  In the course of its activities, Buyer may make
inquiries about the Property to third parties, including without limitation,
municipal, local and other governmental officials and representatives, and
Seller consents to such inquiries.
 
None of the provisions of this Section 5.4 will limit the rights of use that
Buyer has as an existing lessee of the Property under the Scrub Oak Master
Lease.
 
5.5 Continuing Operation by Seller.  From the Effective Date through the
Closing, Seller will do the following:  (i) maintain the Property substantially
in its current condition; (ii) operate the Property reasonably and consistent
with Seller’s prior practice and applicable law; (iii) maintain the present
policies of property insurance and commercial general liability insurance on the
Property; (iv) comply with the requirements of any loans secured by mortgages
encumbering the Property and make payments as required under any such loans, and
(v) avoid entering into any new lease or Service Contract, or amend or terminate
any Service Contract, affecting all or any part of the Property (except for
default and except as otherwise provided below for termination of Service
Contracts at the Closing that Buyer does not elect to assume), without the prior
consent of Buyer (which will not be unreasonably withheld, conditioned or
delayed).  Seller will provide to Buyer a true copy of the Service Contracts as
part of the Property Information to the extent the Service Contracts are not
already in the possession of Buyer.  Buyer will advise Seller in writing during
the Due Diligence Period as to the Service Contracts that Buyer wishes to assume
at Closing, and Seller will terminate, as of Closing, all other Service
Contracts to which Seller is a party that Buyer does not elect to assume.
 
5.6 Scrub Oak Master Lease.  The parties will terminate the Scrub Oak Master
Lease at Closing as to the Property in accordance with a Lease Termination
Agreement in the form and content of Exhibit 2 to this Contract.
 
5.7 Seller and Buyer Cooperation Regarding Land Use.  To the extent required or
permitted by applicable law, upon Buyer’s request Seller shall reasonably
cooperate with Buyer’s efforts to obtain zone changes, agreements, approvals and
permits related to Buyer’s proposed use of the Property; provided that neither
the Property nor Seller shall be bound by any such change, agreement, approval
or permit before the Closing.
 
5.8 Cooperation Generally.  Buyer and Seller shall reasonably cooperate with
each other to satisfy the conditions of this Article V; provided that neither
Buyer nor Seller shall be required to incur any cost or expense in providing
such cooperation to the other party.
 
5.9 Conditions to Closing.  Closing will be conditioned on (a) Seller’s removal
of the Objections and any Supplemental Objections or, if Seller is unwilling or
unable to remove the Objections and Supplemental Objections, Buyer’s waiver of
the Objections and Supplemental Objections (Section 4.3), (b) Buyer’s review of
Seller’s Property Information (Section 5.3), (c) Buyer’s inspection of the
physical condition of the Property (Sections 5.3 and 5.4), (d) Buyer’s obtaining
any approval required by the Board Special Committee (Section 5.3), which shall
be required and may be withheld in the discretion of the Board Special
Committee; (e) the parties shall have terminated the Master Lease (Section 5.6);
(f) Buyer and Aspen having entered into the Aspen Contract on terms satisfactory
to Buyer and Aspen respectively regarding the Aspen Properties and closed the
purchase and sale of said properties contemporaneously with the Closing;
(pursuant to Sections 8.1(h) and 8.2(h)); and (g) such other conditions as are
set forth in Sections 8.1 and 8.2 hereof (collectively, the "Conditions").  The
Conditions under Sections 5.1, 5.2, 5.3, 5.4, and 5.5 are for the sole benefit
of Buyer and may be waived or deemed satisfied in Buyer’s sole discretion.  The
Conditions under Sections 5.6 and 5.7 are for the benefit of both Seller and
Buyer and may be waived or deemed satisfied only if they both agree.  Buyer and
Seller will use reasonable efforts to keep each other informed on the status of
satisfaction of the Conditions.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE VI
 
Representations, Warranties, Covenants and Agreements of Seller
 
6.1 Representations and Warranties of Seller. In reliance on Buyer’s
representations set forth in Article VII, Seller represents and warrants to
Buyer as of the Effective Date, and continuing thereafter until the Closing
Date, that (as used in this Contract, the terms "knowledge" and "known" will
have the meanings provided in Section 14.16):
 
(a) Ownership of Property.  Seller owns fee simple title to the Property subject
to the Title Exceptions;
 
(b) Organization Existing and Standing of Seller.  Seller is a limited liability
company, duly formed, in good standing and validly existing under the laws of
the State of Utah, and qualified to do business and own real property within the
State of Utah;


(c) Seller’s Authority.  Seller has the full right, power, and authority to sell
and convey the Property and to carry out Seller’s obligations under this
Contract and under any other documents and instruments executed by Seller
pursuant hereto, and all requisite actions necessary to authorize Seller to
enter into this Contract and to carry out Seller’s obligations hereunder and
under any other documents and instruments executed by Seller pursuant hereto
have been, or on the Closing Date, will have been, taken;


(d) Litigation and Claims.  To Seller’s knowledge, there is no litigation
(pending or threatened) that pertains to the Property.  Except as otherwise
disclosed to the Buyer as part of the Property Information, the Seller has not
received written notice of any claims, actions, suits, or other proceedings
pending by any governmental department or agency, or any other entity or person,
pertaining to the Property;


(e) Conflict or Breach.  To Seller’s knowledge, the execution and delivery of
this Contract, the consummation of the transaction herein contemplated, and the
compliance with the terms of this Contract will not conflict with or, with or
without notice or the passage of time, or both, result in a breach of, any
applicable contract or governmental requirements pertaining to the Property or
in a judgment, order, or decree of any court having jurisdiction over Seller or
the Property.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(f) Absence of Liabilities.  To Seller’s knowledge, other than general property
taxes for the year 2010 and other matters shown as Title Exceptions in the Title
Commitment, there are no liabilities or obligations related to the Property
which the Seller is obligated to satisfy on or before the Closing or any such
liabilities and obligations which the Buyer may be obligated to satisfy after
the Closing and which arise by, through or under the Seller;
 
(g) Hazardous Materials; Environmental Matters.  With respect to the Property,
to Seller’s knowledge and except for matters disclosed in the environmental
reports and studies that Seller provided as part of the Property Information or
that Buyer obtains during the Due Diligence Period, (i) the Property is in
material compliance with all applicable federal, state and local laws and
regulation relating to environmental contamination, including, without
limitation, all laws and regulations governing the generation, use, collection,
treatment, storage, transportation, recovery, removal, discharge or disposal of
hazardous materials (as defined below) and all laws and regulations with regard
to record keeping, notification and reporting requirements respecting hazardous
materials (as defined below); (ii) Seller has not caused or authorized, and does
not have knowledge of, the presence or release or threat of release of any
hazardous material in, on, under, or migrating to or from the Property, or
received any notice or other information, whether written or oral from any
governmental agency or authority or any other entity or individual, whether
governmental or private, concerning or alleging any liability of the Seller or
other persons or entities with respect to the environmental condition of the
Property or any adjacent property; and (iii) there are no present facts or
existing circumstances that could form the basis for the assertion of any claim
against Seller or the Property relating to environmental matters, including,
without limitation, any claim arising from past or present environmental
practices asserted under the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (“CERCLA”), the Resource Conservation and Recovery Act
(“RCRA”) or any other federal, state or local environmental statute.  For
purposes of this paragraph, the term “hazardous materials” means materials
defined as “hazardous substances”, “hazardous wastes” or “solid wastes” in
CERCLA, RCRA or in any similar federal, state or local environmental statute
(provided, that the term “hazardous materials” will not be deemed to include any
cleaning products and/or other materials which may be hazardous materials under
applicable environmental laws but are customarily used in the operation and
maintenance of office and industrial property and are in ordinary quantities and
used in accordance with all applicable environmental laws);
 
(h) Unrecorded Contracts and Agreements.  To Seller’s knowledge, other than the
Service Contracts, and the Equipment Leases, there are no unrecorded contracts
entered into by Seller and affecting the Property that will be binding on Buyer
as fee owner from and after the Closing.  To Seller’s knowledge, there are no
leases, licenses or occupancy agreements entered into by Seller and affecting
any of the Property other than the Scrub Oak Master Lease;
 
(i) Defects.  Except as otherwise referenced herein, Seller has no knowledge of
any existing and material physical or mechanical defects, adverse physical or
environmental conditions or other adverse matters pertaining to the High Rise
property, and the improvements thereon, not specifically disclosed to Buyer in
writing at or before the time of Seller’s delivery of Property Information in
the Due Diligence Period.  Except as otherwise referenced herein, Seller has no
knowledge of any adverse environmental conditions pertaining to the Kress
property, and the improvements thereon, not specifically disclosed to Buyer in
writing at or before the time of Seller’s delivery of Property Information in
the Due Diligence Period;
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(j) Special Proceedings, Notices of Violation.  There is not now pending nor, to
Seller’s knowledge, are there any proposed or threatened proceedings for the
rezoning of the Property, or any portion thereof, that are known to Seller.
Seller has no knowledge of any existing and material violation of any zoning,
subdivision, environmental, hazardous waste, building code, health, fire, safety
or other law, order, ordinance or regulation relating to the maintenance,
operation or use of the Property and has not received any written notice of any
such purported violation;
 
(k) Compliance with CCR’s, Other Matters.  To Seller’s knowledge, Seller is in
compliance with the terms and provisions of any covenants, conditions,
restrictions, rights-of-way or easements affecting the Property;
 
(l) Agreements with Third Parties.  To Seller’s knowledge, Seller has not
entered into any written agreement currently in effect with a third party,
including, without limitation, any governmental authority, relating to the
Property, and Seller has received no notice and otherwise has no knowledge of
any restrictions on the ability of the Seller to develop or expand any portion
of the Property in the future, other than (1) as may be set forth in zoning and
other applicable laws, ordinances, rules and regulations, and (2) as may exist
by operation of any provision of any Title Exception or by virtue of the Scrub
Oak Master Lease;
 
(m) Service Contracts.  To Seller’s knowledge, and except as may otherwise be
disclosed to Buyer at the time of Seller’s delivery of Property Information at
the start of the Due Diligence Period, Seller has not entered into any
maintenance, fire alarm, inspection, repair, pest control or other service or
supply contracts (including, without limitation, janitorial, landscaping, or
other service contracts agreements), or equipment rental agreements relating to
the Property that could create any obligation or liability on the part of Buyer
(as fee owner), after the Closing, other than the Service Contracts (copies of
which have been provided or will be provided to Buyer with the Property
Information);
 
(n) Subsequent Liens.  At the Closing, there will be no outstanding contracts
made by Seller for any improvements to the Property that have not been fully
paid, and Seller shall cause to be discharged all mechanics’, contractors’ and
materialmen’s liens arising from any labor or materials furnished prior to
Closing under contracts made by Seller, which pertain to the Property.  At
Closing, there will be no outstanding obligations of Seller which, if unpaid,
could result in a lien on the Property;
 
(o) Legal Parcels.  To Seller’s knowledge, Seller has received no notice and has
no information to suggest that any of the parcels constituting any portion of
the Property have been created or modified in violation of any applicable
subdivision laws, or do not constitute legal parcels for all purposes under
current laws and regulations; and
 
(p) Nonforeign Status.  Seller is not a “foreign person” or “foreign entity” as
defined in Section 1445 of the Internal Revenue Code of 1986, as amended, and
there is no federal or state requirement to withhold any portion of the Purchase
Price for delivery to any taxing authority;
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
6.2 Covenants and Agreements of Seller.  From the Effective Date until the
Closing Date or earlier termination of this Contract, Seller covenants and
agrees with Buyer that Seller shall (i) comply with all applicable legal
requirements pertaining to the Property to be complied with by Seller,
(ii) advise Buyer promptly of any and all material litigation (commenced or
threatened), or any arbitration or administrative hearing, that would be binding
on the Property or that involves Seller’s ability to sell and convey the same to
Buyer, (iii) advise Buyer promptly in writing of any written notice or other
communication from any third person alleging that the consent of such third
person is or may be required in connection with transactions contemplated by
this Agreement; and (iv) not, directly or indirectly, alienate, encumber,
transfer, option, assign, sell, transfer or convey its interest or any portion
of such interest in the Property or any portion thereof except pursuant to this
Contract, so long as this Contract is in force.
 
6.3 Continuing Accuracy and Validity.  The continuing accuracy and validity in
all respects of each of the representations, warranties, and covenants of Seller
in this Contract shall be a Condition precedent to Buyer’s obligation to close
and such representations, warranties, and covenants shall be deemed remade as of
Closing.  Such representations, warranties and covenants shall survive Closing
for a period of one (1) year and shall not be merged into any documents
delivered at Closing.
 
6.4 No Implied Representations.  Except as otherwise specifically set forth
above or elsewhere in this Agreement, and except for any representations or
warranties in the Deed and other conveyance documents to be executed by Seller
at Closing, the conveyance of the Property to Buyer is made solely on an AS IS
and WHERE IS basis, without any representations or warranties by Seller or any
agent or representative of Seller, expressed or implied.
 
ARTICLE VII  
 
Representations and Warranties of Buyer
 
7.1 Representations and Warranties of Buyer.  Buyer represents to Seller, as of
the Effective Date, and continuing thereafter until the Closing Date, that:
 
(a) Buyer’s Authority.  Buyer has the full right, power, and authority to
purchase the Property as provided in this Contract, and to carry out Buyer’s
obligations hereunder and under any other documents and instruments executed by
Buyer pursuant hereto, and all requisite actions necessary to authorize Buyer to
enter into this Contract and to carry out Buyer’s obligations hereunder and
under any other documents and instruments executed by Buyer pursuant hereto have
been, or on the Closing Date, will have been, taken, unless the transaction
contemplated by this Contract is terminated prior to Closing;
 
(b) Buyer’s Corporate Status.  Buyer is a Utah corporation, authorized to
transact business in the State of Utah, and is in good standing/current status
in such state;
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(c) Litigation and Claims.  To Buyer’s knowledge, there is no litigation
(pending or threatened) that pertains to the Property.  Buyer has not received
written notice of any claims, actions, suits, or other proceedings pending by
any governmental department or agency, or any other entity or person, pertaining
to the Property;
 
(d) Conflict or Breach.  To Buyer’s knowledge, the execution and delivery of
this Contract, the consummation of the transaction herein contemplated, and the
compliance with the terms of this Contract will not conflict with or, with or
without notice or the passage of time, or both, result in a breach of, any
applicable contract or governmental requirements pertaining to the Property or
in a judgment, order, or decree of any court having jurisdiction over Buyer or
the Property.
 
(e) Hazardous Materials; Environmental Matters.  With respect to the Property,
to Buyer’s knowledge and except for matters disclosed in the environmental
reports and studies that Seller provided as part of the Property Information or
that Buyer obtains during the Due Diligence Period, (i)  the Property is in
material compliance with all applicable federal, state and local laws and
regulation relating to environmental contamination, including, without
limitation, all laws and regulations governing the generation, use, collection,
treatment, storage, transportation, recovery, removal, discharge or disposal of
hazardous materials (as defined below) and all laws and regulations with regard
to record keeping, notification and reporting requirements respecting hazardous
materials (as defined below); (ii) Buyer has not caused or authorized, and does
not have knowledge of, the presence or release or threat of release of any
hazardous material in, on, under, or migrating to or from the Property, or
received any notice or other information, whether written or oral from any
governmental agency or authority or any other entity or individual, whether
governmental or private, concerning or alleging any liability of the Buyer or
other persons or entities with respect to the environmental condition of the
Property; and (iii) there are no present facts or existing circumstances that
could form the basis for the assertion of any claim against Buyer or the
Property relating to environmental matters, including, without limitation, any
claim arising from past or present environmental practices asserted under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Resource Conservation and Recovery Act (“RCRA”) or any other
federal, state or local environmental statute.  For purposes of this paragraph,
the term “hazardous materials” means materials defined as “hazardous
substances”, “hazardous wastes” or “solid wastes” in CERCLA, RCRA or in any
similar federal, state or local environmental statute (provided, that the term
“hazardous materials” will not be deemed to include any cleaning products and/or
other materials which may be hazardous materials under applicable environmental
laws but are customarily used in the operation and maintenance of office and
industrial property and are in ordinary quantities and used in accordance with
all applicable environmental laws);
 
(f) Defects.  Buyer has no knowledge of any existing and material physical or
mechanical defects, adverse physical or environmental conditions or other
adverse matters affecting the Property;
 
(g) Special Proceedings, Notices of Violation.  There is not now pending nor, to
Buyer’s knowledge, are there any proposed or threatened proceedings for the
rezoning of the Property, or any portion thereof, that are known to Buyer. Buyer
has no knowledge of any existing and material violation of any zoning,
subdivision, environmental, hazardous waste, building code, health, fire, safety
or other law, order, ordinance or regulation relating to the maintenance,
operation or use of the Property, and has received no written notice of any such
purported violation;
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(h) Compliance with CCR’s, Other Matters.  To Buyer’s knowledge, Buyer is in
compliance with the terms and provisions of any covenants, conditions,
restrictions, rights-of-way or easements affecting the Property.
 
7.2 Continuing Accuracy and Validity.  The representations and warranties in
Section 7.1(c) through (h) are provided to Seller solely to assure that the
Seller will not have liability under Section 6.1 for matters that are within the
knowledge of Buyer under Section 7.1 at or prior to Closing; such
representations and warranties shall not be the basis for any claim against
Buyer whether arising before or after closing, but may be used in defense of any
claim asserted by Buyer against Seller under Section 6.1.  The continuing
accuracy and validity in all respects of each of the representations,
warranties, and covenants of Buyer in this Contract shall be a Condition
precedent to Seller’s obligation to close and such representations, warranties,
and covenants shall be deemed remade as of Closing provided, however, that any
matters disclosed by Buyer or that become known to Seller under Section 7.1(c)
through (h) after the Effective Date of the Contract shall not be a condition to
Seller’s obligation to close if (i) Buyer still desires to close, and (ii)
agrees in writing to waive any claim against Seller based upon such disclosures
of new matters after the Effective Date of this Contract.  Such representations,
warranties and covenants shall survive Closing for a period of one (1) year and
shall not be merged into any documents delivered at Closing.
 
7.3 No Implied Representations.  Except as otherwise specifically set forth
above or elsewhere in this Agreement, neither Buyer nor any agent or
representative of Buyer makes any representations or warranties to Seller
relating to the Property, expressed or implied.
 
ARTICLE VIII 
 
Conditions Precedent to Buyer’s and Seller’s Performance
 
8.1 Conditions to Buyer’s Obligations.  Buyer’s obligations to close the
purchase of the Property under this Contract are subject to the satisfaction of
each of the following conditions (any of which may be waived in whole or in part
in writing by Buyer at or prior to the Closing Date for the Property):
 
(a) The Conditions in this Contract for the benefit of Buyer have been satisfied
or waived in writing by Buyer; and
 
(b) All representations, warranties, and covenants of Seller in this Contract
are  true and accurate and free of violation; and
 
(c) No event which could reasonably be expected to have a material adverse
effect on the Property or its value shall occur after expiration of the Due
Diligence Period, and Buyer has not first discovered any fact after expiration
of the Due Diligence Period that could not with reasonable diligence have been
discovered during the Due Diligence Period and which fact could reasonably be
expected to have a material adverse effect on the Property or its value; and
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(d) At the Closing, there will be no outstanding contracts made by Seller for
any improvements to the Property that have not been fully paid, and all
mechanics’, contractors’ and materialmen’s liens arising from any labor or
materials furnished prior to Closing relating to contracts made by Seller for
any improvements to the Property Seller will have been discharged by Seller; and
 
(e) The Title Company shall be ready, willing and able to issue the owner’s
Title Policy in the form required herein on the Closing Date; and
 
(f) Seller shall have delivered or caused to be delivered to the Title Company
the documents and instruments required herein to be delivered by Seller at
Closing; and
 
(g) Seller shall have caused the Title Company to issue the Title Policy to
Buyer without exception for those Trust Deeds, instruments and agreements with
affirmative coverage shown in exception numbers 14, 19, 25 and 26 of the Title
Commitment, with affirmative coverage in the form of the Title Policy
endorsement attached to Exhibit 11 with respect to such Trust Deeds, instruments
and agreements; and
 
(h) Contemporaneously with the Closing, Buyer and Aspen Country shall have
closed the sale by Aspen Country to Buyer of the Aspen Properties pursuant to
the terms of the Aspen Contract.
 
8.2 Conditions to Seller’s Obligations.  Seller’s obligations to proceed with
the sale of the Property under this Contract are subject to the satisfaction of
each of the following conditions (any of which may be waived in whole or in part
in writing by Seller at or prior to the Closing Date for the Property):
 
(a) The Conditions in this Contract for the benefit of Seller have been
satisfied or waived in writing by Seller; and
 
(b) All representations, warranties, and covenants of Buyer in this Contract
are  true and accurate and free of violation to the extent such matters remain
conditions to Closing as provided in Section 7.2 above; and
 
(c) Buyer will have deposited the Purchase Price in escrow with Escrow Holder,
less a credit for the balance owed on any Loan as of the Closing; and
 
(d) Buyer shall have delivered or caused to be delivered to the Title Company
the documents and instruments required herein to be delivered by Buyer at
Closing; and
 
(e) Buyer and Seller shall have terminated the Scrub Oak Master Lease with
respect to the Scrub Oak Property pursuant to the Lease Termination Agreement;
and
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
(f) Buyer shall execute and deliver to Seller and Title Company an Agreement to
Reconvey Trust Deeds in the form of Exhibit 9 to this Contract, and shall
execute, and acknowledge and deliver to Seller an Assignment of Trust Deed
(Without Warranty), pursuant to such Agreement to Reconvey Trust Deeds, in the
form of Exhibit 10 attached hereto for each of those certain Trust Deeds
identified on Schedule B – Section 2 of the Title Commitment as Exception Nos.
14, 19, and 26;
 
(g) Buyer shall execute, acknowledge, and deliver to Buyer an Agreement to
Reconvey Trust Deeds in the form of Exhibit 9 attached hereto and
 
(h) Contemporaneously with the Closing, Buyer and Aspen shall have closed the
sale by Aspen Country to Buyer of the Aspen Properties pursuant to the terms of
the Aspen Contract.
 
8.3 Failure of Conditions Precedent to Buyer’s Obligations.  In the event that
any of the conditions precedent to the obligations of Buyer are not
(i) satisfied on or prior to the Closing Date for the Property (or such earlier
time as may be specified in this Contract) or (ii) deemed satisfied or waived by
Buyer, then Buyer will have the right to terminate this Contract and/or pursue
any other right or remedy provided herein.
 
8.4 Failure of Conditions Precedent to Seller’s Obligations.  In the event that
any of the conditions precedent to the obligations of Seller are not
(i) satisfied on or prior to the Closing Date for the Property (or such earlier
time as may be specified in this Contract) or (ii) waived in writing by Seller,
then Seller will have the right to terminate this Contract and Seller shall have
no other right or remedy against Buyer arising out of this Contract or by reason
of the termination of the proposed sale transaction.
 
ARTICLE IX    
 
Closing
 
9.1 Date and Place of Closing.  Closing shall take place in the main commercial
office of Escrow Holder and will be handled by Terri Murphy as escrow officer
(or as is mutually acceptable to Buyer and Seller), as soon as practicable after
written satisfaction or waiver of the Conditions in this Contract, but no later
than December 30, 2010.  The parties need not be physically present at the
Closing.
 
9.2 Items to be Delivered at the Closing.
 
(a)           Seller's Deliveries.  At the Closing, Seller shall deliver or
cause to be delivered to Buyer, or to the Title Company as Escrow Holder, the
following items:


(i) a Utah statutory special warranty deed (the “Deed”) to the Property, in the
form attached as Exhibit 4, in recordable form, duly executed and acknowledged
by Seller;
(ii) a Utah statutory quit claim deed, in recordable form, duly executed and
acknowledged by Seller, quit claiming to Buyer, the “Overall Legal Description”
of the Property as set forth on the ALTA/ACSM Land Title Survey prepared by
Horrocks Engineers, Project No. PG-013-1003, dated May 4, 2010;


 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(iii) an ALTA Affidavit, in such form as is acceptable to Seller and required by
the Title Company to issue “extended coverage” title insurance, and such other
items reasonably requested by the Title Company as administrative requirements
for consummating the Closing;
 
(iv) a Non-foreign Affidavit, in compliance with Section 1445 of the Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(“FIRPTA”), substantially in the form attached as Exhibit 5 to this Contract;
 
(v) an Assignment of Agreements and Transfer of Assets, in the form attached as
Exhibit 7 to this Contract (“Bill of Sale/Assignment”), conveying the Service
Contracts that Buyer may agree to assume and the Transferred Assets;
 
(vi) duplicate originals of the Lease Termination Agreement, in the form
attached as Exhibit 2, duly executed and acknowledged by Seller;
 
(vii) any other documents, instruments or agreements called for hereunder which
have not been previously delivered or which are reasonably required by the Title
Company (such as evidence of authorization of the transaction) to close the
transaction as contemplated by this Contract.  A copy of the documentation
evidencing the authorization of the transaction will be provided to Buyer.
 
(b) Buyer's Deliveries.  At the Closing, Buyer shall deliver to Seller, or to
the Title Company as Escrow Holder, the following items:
 
(i) the Purchase Price (subject to credits for the Earnest Money Deposit);
 
(ii) one or more promissory notes as required by Seller to evidence any deferred
portion of the Purchase Price under Section 3.1;
 
(iii) the acceptance of the Assignment of Leases and of the
Assignment/Assumption;
 
(iv) duplicate originals of the Lease Termination Agreement, in the form
attached as Exhibit 2, duly executed and acknowledged by Buyer; and
 
(v) any other documents, instruments or agreements called for hereunder which
have not been previously delivered or which are reasonably required by the Title
Company (such as evidence of authorization of the transaction) to close the
transaction as contemplated by this Contract.  A copy of the documentation
evidencing the authorization of the transaction will be provided to Seller.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c) Waiver of Time Periods at Closing.  In the event the Closing shall take
place prior the expiration of the Due Diligence Period and the time for the
parties to address the Title Exceptions and the Objections pursuant to Article
IV, Seller and Buyer shall executed and deliver to each other a mutually
satisfactory agreement closing all such time periods and defining the Permitted
Exceptions for the  purposes of this Contract.
 
9.3 Prorations, Adjustments.
 
(a) Except as otherwise provided below, all income from the Property (“Income”)
and all ad valorem real property taxes, current installments of any assessments,
personal property taxes, utility expenses, and other operating expenses of the
Property  (“Expenses”) will be prorated and adjusted between the parties as of
the Closing Date, so that  (a) all expenses prepaid by Seller and not yet
accrued and all accrued but not yet paid Income will be credited to Seller; and
(b) all accrued but not yet paid Expenses other than any Expenses Buyer is
required to pay under the Scrub Oak Master Lease and all prepaid but not yet
accrued Income will be credited to Buyer.  Without limiting the generality of
the foregoing, any advance payment of rent, refundable deposits, and advance
payment of reimbursable utility or other expenses and other charges under the
Scrub Oak Master Lease, and any nonrefundable cleaning fees and other similar
fees relating to the occupancy of premises in the Property shall be assigned and
delivered to Buyer (or shall be prorated and charged and credited between the
parties) as of the Closing Date.
 
(b) The parties will attempt to have utility meters read as of the Closing Date,
and Seller will be responsible for all utility Expenses up to the Closing Date
other than any Expenses Buyer is required to pay under the Scrub Oak Master
Lease, and Buyer will be responsible for all utility Expenses from and after the
Closing Date.  To the extent that this is not possible and to the extent that
any other obligation for continuing services is incurred, and statements are
rendered for such services covering periods both before and after the Closing
Date, the amount shall be adjusted between the parties as of the Closing Date on
a time elapsed basis.  Seller shall forward all such statements which are proper
statements to Buyer and Buyer shall pay the same.  Seller shall remit to Buyer
its proportionate share immediately upon demand.
 
(c) Seller shall be responsible for and shall pay or reimburse Buyer upon demand
for any real or personal property taxes payable following the Closing applicable
to any period of time prior to the Closing Date as a result of any change in the
tax assessment by reason of reassessment, errors by the tax assessor or changes
occurring before the Closing Date in use or ownership of the Property.  To
extent the payment of taxes and assessments is an obligation of tenant under the
Scrub Oak Master Lease and the tenant has not made any deposit or payment to
Seller with respect to such matter, such taxes and assessments will not be
prorated between Buyer and Seller.
 
(d) If any post-Closing reconciliation or adjustment is required between the
parties pursuant to this Agreement (because of an adjustment or prorate that is
done on an estimated basis, or otherwise), the parties will reasonably
co-operate with each other to provide the information needed for such
reconciliation and adjustment, and will promptly do the reconciliation and
adjustment when the information is available to do so.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(e) Buyer shall pay the recording or filing fees for the Deed and the Assignment
of Leases.
 
(f) Seller shall pay the cost of a standard coverage Title Policy in the amount
of the Purchase Price in favor of Buyer and the cost of extended coverage, if
obtainable and desired by Buyer, on the Title Policy.  In the event Buyer elects
not to obtain title insurance for the Kress Building Parcel under the Policy,
any premiums that would have been paid by Seller under the preceding sentence
shall be made available to Buyer for payment of other expenses of the Title
Policy and Closing.
 
(g) Seller and Buyer shall pay one-half of the escrow and closing fees charged
by the Escrow Holder.  If any other closing costs not specifically provided for
herein are due at Closing, such other costs shall be paid by Buyer.
 
9.4 Possession at Closing.  Seller will deliver possession of the Property to
Buyer at the Closing, together with all keys, alarm and entry codes, guaranties,
warranties and indicia of ownership held by Seller.
 
ARTICLE X          
 
Casualty or Condemnation
 
Seller agrees to give Buyer prompt notice of any fire or other casualty
affecting any of the Property or any actual or threatened taking or condemnation
of all or any portion of any of the Property.  If prior to the Closing, there
shall occur:
 
(a) damage to any Property caused by fire or other casualty which is of any
substantial nature; or
 
(b) the taking or condemnation of all or any portion of any Property which would
materially interfere with the intended use of the Property;
 
then, in such event, Buyer as its sole remedy may elect to terminate this
Contract by written notice to Seller obtain a refund of the refundable portion
of the Earnest Money Deposit, notwithstanding that the Due Diligence Period may
have expired.
 
If before the Closing there occurs:
 
(a) damage to any portion of the Property caused by fire or other casualty which
is of an insubstantial nature; or
 
(b) the taking or condemnation of all or any portion of any Property which would
not materially interfere with the intended use of the Property;
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
then the following will apply:  (i) Seller shall not be required to restore the
Property; (ii) Seller shall promptly notify Buyer after Seller becomes aware of
the damage or taking; (iii) if the restoration would take more than 120 days to
complete or if there are not assignable proceeds under an existing insurance
policy that Seller can assign to Buyer at Closing that would be sufficient to
pay the cost of restoration, Buyer may elect to terminate this Agreement
pursuant to the first paragraph of this Article or Buyer may elect to proceed
with the Closing and accept the Property AS IS and without restoration having
been completed, in which case the parties will close this transaction and Seller
will assign to Buyer Seller’s interest in the casualty or condemnation proceeds.
 
On any fire or other casualty that is not substantial or with respect to which,
if substantial, Buyer does not elect to terminate this Contract, Seller will
provide to Buyer a copy of the insurance policy covering the damage or other
casualty.  In any event, the parties will reasonably co-operate with each other
on the steps needed to settle the claim with the insurer (but Seller will not be
required to incur any out-of-pocket expenses in doing so after the Closing).
 
If this Contract is not terminated in the event of a taking or casualty, the
Purchase Price shall be reduced by the portion of the taking award or casualty
insurance proceeds attributable to the portion of the Property taken or
destroyed, as the case may be, except to the extent that such sums have been
previously expended by Seller to repair or restore the Property (but Seller will
not be obligated to do any such work, and Seller is not hereby agreeing to do
any such repair or restoration).
 
ARTICLE XI     
         
Defaults and Remedies
 
11.1 Buyer Default.  If all of the conditions to Buyer’s obligation to purchase
the Property have been satisfied or waived by Buyer and if Buyer should fail to
consummate the subject transaction for any reason other than Seller’s default,
failure of a condition to Buyer’s obligation to close, or the exercise by Buyer
of an express right of termination granted herein, Seller shall be entitled to
(a) terminate the Contract and retain the Earnest Money Deposit as liquidated
damages.
 
11.2 Seller’s Default.  If all of the conditions to Seller’s obligation to sell
the Property have been satisfied or waived by Seller and if Seller should fail
to consummate the subject transaction for any reason other than Buyer’s default,
failure of a condition to Seller’s obligation to close, or the exercise by
Seller of an express right of termination granted herein, Buyer shall be
entitled to pursue any other remedy available to it at law or in equity,
including (without limitation) the remedy of specific performance.
 
11.3 In General.  Except as specifically set forth in Sections 11.1 and 11.2, if
either party does not perform any of its obligations hereunder, and if such
breach is not cured within ten (10) days after written notice to the defaulting
party specifying such breach, the non-defaulting party shall have all rights and
remedies to which it may be entitled by law and under this Contract (including
the right of the nondefaulting party to obtain specific performance against the
defaulting party).
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XII         
 
Brokerage Commissions and Similar Fees
 
Each party represents and warrants to the other party that they have not
contracted or entered into any agreement with any real estate broker, agent,
finder, or any other party in connection with this transaction, and that neither
party has taken any action which would result in any real estate broker’s,
finder’s or other fees or commissions being due or payable to any other party
with respect to this transaction.  Each party hereby indemnifies and agrees to
hold the other party harmless from any loss, liability, damage, cost, or expense
(including, but not limited to, reasonable attorney’s fees) resulting to the
other party from a breach of the representation and warranty made by such party
in this Article XII.  Notwithstanding anything to the contrary contained herein,
the indemnities set forth in this Article XII shall survive the Closing.
 
ARTICLE XIII          
 
General Indemnity Obligations; Survival
 
13.1 Seller's Indemnity Obligations.  Seller hereby agrees to indemnify and hold
Buyer harmless from and against:  (i) any loss, cost, liability or damage
(“Losses”) suffered or incurred because any representation or warranty by Seller
shall be false or inaccurate in any material respect (subject to the provisions
of Section 14.16 below as to representations made to Seller’s knowledge);
(ii) any Losses suffered or incurred because of any breach on the part of Seller
of its obligations under this Contract (subject to the notice and cure
provisions in Section 11.3); and (iii) all reasonable costs and expenses
(including reasonable attorneys’ fees) incurred by Buyer in connection with any
action, suit, proceeding, demand, assessment or judgment incident to any of the
matters indemnified against in this Section.
 
13.2 Buyer's Indemnity Obligations.  Buyer hereby agrees to indemnify and hold
Seller harmless from and against:  (i) any Losses to person or the improvements
at the Property suffered or incurred by Seller as a result of Buyer’s or its
agents’ entry onto the Property prior to Closing for purposes relating to the
conduct of due diligence for the transaction contemplated by this Contract and
not the Scrub Oak Master Lease (provided, however, in no event shall Buyer be
responsible for any damage, loss or liability to the extent resulting from a
condition existing at the Property prior to Buyer’s entry thereon), (ii) any
Losses suffered or incurred because any representation or warranty by Buyer in
Sections 7.1(a) and 7.1(b) shall be false or inaccurate in any material respect;
(iii) any Losses suffered or incurred because of any breach on the part of Buyer
of its obligations under this Contract (subject to the notice and cure
provisions in Section 11.3 and subject to the provisions and limitations in
Section 11.1, which will control as to the matters stated therein); and (iv) all
reasonable costs and expenses (including reasonable attorneys’ fees) incurred by
Seller in connection with any action, suit, proceeding, demand, assessment or
judgment incident to any of the matters indemnified against in this Section.
 
13.3 Survival.  The warranties, representations and indemnity obligations under
this Contract shall survive the Closing for a period of one (1) year.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
13.4 No Sandbagging.  No party shall be liable under this Article for any Losses
resulting from or relating to any inaccuracy in or breach of any representation
or warranty in this Agreement if the party seeking indemnification for such
Losses had actual or constructive knowledge of such inaccuracy or breach at or
before Closing.
 
ARTICLE XIV  
 
Miscellaneous
 
14.1 Notices.  All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the following addresses:
 
 
If to Seller:
If to Buyer:



Scrub Oak,
LLC                                                                         Nu
Skin International, Inc.
86 North University Ave, Suite
420                                                      75 West Center Street
Provo,
UT  84601                                                                     Provo,
UT  84601
Attn:  Brooke
Roney                                                                              Attn:  Matt
Dorny
Fax
No.:  801-376-0097                                                                            Fax
No.:  801-345-5026


 
With a copy to:
With a copy to:



Callister Nebeker &
McCullough                                                                Stoel
Rives LLP
Parkview Plaza I, Suite
600                                                                           201
So. Main St., Suite 1100
2180 South 1300 East
                         Salt Lake City, UT  84111

Salt Lake City, Utah
84106                                                                           Attn:  Thomas
A. Ellison
Attn: Damon E.
Coombs                                                                             
Fax No.:  801-578-6999
Fax No:  801-746-8607


Any such notice shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered three (3) Business
Days after deposit, postage prepaid, in the U.S. Mail within the State of Utah,
(b) sent by overnight delivery using a nationally recognized overnight courier,
in which case it shall be deemed delivered one (1) Business Day after deposit
with such courier, (c) sent by facsimile, in which case notice shall be deemed
delivered upon transmission of such notice to the appropriate facsimile number
shown above so long as the transmitting facsimile machine registers a
confirmation receipt and such receipt shows that the transmission was received
during regular business hours at the recipient’s address (or if the transmission
receipt shows delivery after such business hours, then the notice sent by
facsimile will be deemed to be effective on the next Business Day of the
recipient), or (d) sent by personal delivery.  The above addresses and facsimile
numbers may be changed by written notice to the other party.  Copies of notices
are for informational purposes only and a failure to give or receive copies of
any notice shall not be deemed a failure to give notice.
 
14.2 Governing Law.  This Contract is being executed, delivered, and is intended
to be performed in the State of Utah and the laws of Utah shall govern the
validity, construction, enforcement, and interpretation of this Contract, unless
otherwise specified herein.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
14.3 Entirety and Amendments.  This Contract embodies the entire agreement
between the parties and supersedes all prior agreements and understandings, if
any, relating to the Property (including, without limitation, the letter of
intent signed by the parties and all other prior written and oral
communications), and may be amended or supplemented only by an instrument in
writing executed by the party against whom enforcement is sought.
 
14.4 Disclaimers.  No provision of this Contract or previous (or subsequent)
conduct or activities of the parties will be construed:  (i) as making either
party an agent, principal, partner or joint venturer with the other party or as
empowering either party to bind the other party to any contract or agreement, or
(ii) as making either party responsible for payment or reimbursement of any
costs incurred by the other party (except as may be expressly set forth herein
or in its attached exhibits).
 
14.5 Time of Essence.  TIME IS OF THE ESSENCE of each and every provision of
this Contract.
 
14.6 Counterpart Execution; Telecopy or PDF.  This Contract may be executed
simultaneously or in separate counterparts, and any of the parties to this
Contract may execute the Contract by signing counterpart signature
pages.  Signatures transmitted by telecopy or as emailed PDF copies shall be
binding as originals.  This Contract may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
contract.
 
14.7 Exhibits.  The exhibits and Schedule which are referenced in, and attached
to, this Contract are incorporated in, and made a part of, this Contract for all
purposes.
 
14.8 Binding Effect.  This Contract shall be binding upon and inure to the
benefit of the parties, and their respective heirs, personal representatives,
successors, and assigns, but Buyer will not, prior to the Closing Date, assign,
subcontract or otherwise transfer any interest (voluntarily, involuntarily, by
operation of law or otherwise) without the prior written consent of Seller;
provided, that Buyer will have the right to assign its rights and obligations
under this Agreement to Buyer’s Designee or to any other corporation, limited
liability company, or other entity which is controlled by, or is under common
control with, Buyer (the “Permitted Transferee”).  Assignment of this Agreement
by a party will not release the party’s liability to the other party under this
Agreement.
 
14.9 Attorney’s Fees.  If either party hereto employs an attorney to enforce or
defend its rights hereunder, the prevailing party shall be entitled to recover
its reasonable attorney’s fees and including reasonable attorneys’ fees on any
appeal, on any petition for review, or in bankruptcy, or in connection with any
action for rescission, in addition to all other sums provided by law.
 
14.10 No Third Party Beneficiary.  This Contract is not intended to give or
confer any benefits, rights, privileges, claims, actions or remedies to any
person or entity as a third party beneficiary.
 
14.11 Use of Pronouns.  The use of the neuter singular pronoun to refer to
Seller and Buyer shall be deemed a proper reference, even though Seller or Buyer
may be an individual, partnership or a group of two or more individuals.  The
necessary grammatical changes required to make the provisions of this Contract
apply in the plural sense where there is more than one seller or purchaser and
to either partnerships or individuals (male or female) shall in all instances be
assumed as though in each case fully expressed.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
14.12 Construction.  The parties acknowledge that the parties and their counsel
have reviewed and revised this Contract and that the normal rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Contract or any exhibits or
amendments hereto.
 
14.13 Partial Invalidity.  If any term or provision of this Contract or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Contract, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Contract shall be valid and be enforced to the
fullest extent permitted by law.
 
14.14 Waivers.  No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach thereof
or of any other covenant or provision herein contained.  No extension of time
for performance of any obligation or act shall be deemed an extension of time
for performance of any other obligation or act.
 
14.15 Legal Effect.  THIS IS A LEGALLY BINDING CONTRACT.  ALL PARTIES SHOULD
SEEK ADVICE OF COUNSEL BEFORE EXECUTING THIS CONTRACT.
 
14.16 Disclosure Duties. The following provisions will govern the disclosure
duties of the parties.
 
(a) Seller’s Duty to Disclose.  As used in this Contract, the terms “known” or
“knowledge” as applied to Seller mean actual (not constructive) knowledge or
lack of knowledge of Brooke B. Roney, Blake M. Roney, Steven J. Lund and Sandra
N. Tillotson (only), and shall absolutely not require any independent
investigation or any inquiry of other employees or agents of Seller.
 
If Seller obtains actual knowledge prior to the Closing of a fact which would
make any of the representations and warranties of Seller in this Contract false
or inaccurate in any material respect, Seller will notify Buyer of such fact
(except that this sentence will not apply to matters as to which Seller's
knowledge originates from any communication of information by Buyer to Seller or
any environmental assessments or other due diligence investigations performed by
Buyer).
 
(b) Buyer’s Duty to Disclose.  As used in this Contract, the terms “known” or
“knowledge” as applied to Buyer mean actual (not constructive) knowledge or lack
of knowledge of the present directors and officers of Buyer and Buyer’s
Affiliates (other than Blake M. Roney, Steven J. Lund and Sandra N. Tillotson),
or any other present employee of Buyer or Buyer’s Affiliates who would
reasonably be expected to have particular knowledge about the subject matter of
the relevant representation or warranty and would reasonably be expected to
report such matter to an officer or director of his or her employer with
responsibility over the subject matter of the representation or matter required
to be disclosed, and shall absolutely not require any independent investigation
or any inquiry of other employees or agents of Buyer or Buyer’s Affiliates.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
If Buyer obtains actual knowledge prior to the Closing of a fact which would
make any of the representations and warranties of Buyer in this Contract false
or inaccurate in any material respect, Buyer will notify Seller of such fact,
(except that this sentence will not apply to matters as to which Buyer's
knowledge originates from any communication of information by Seller to Buyer).
 
14.17 Work Product.  If this transaction does not close for any reason, Buyer
will deliver to Seller the Property Information that Seller delivered to Buyer
and any written reports, assessments, surveys, studies or other written work
product obtained by Buyer from third parties about the Property; provided, that
any confidential and proprietary information of Buyer or being provided to Buyer
in such work product may be redacted from such work product.  Such turnover of
work product is without representation by Buyer as to the accuracy or
reliability of such materials or any conclusions or recommendations made therein
or Seller’s right to rely thereon.
 
14.18 Response to Requests and Communications.  Each party will use commercially
reasonable efforts to respond promptly to requests and communications from the
other party on matters requiring a decision, action or response under the terms
of this Contract.
 
14.19 Saturday, Sunday and Legal Holidays.  If the time for performance of any
of the terms, conditions and provisions of this Agreement shall fall on a
Saturday, Sunday or legal holiday, then the time of such performance shall be
extended to the next business day thereafter.   As used in this Agreement, the
expression (i) ”business day” means every day other than a nonbusiness day, and
(ii) ”nonbusiness day” means a Saturday, Sunday or legal holiday in the State of
Utah.  In any case where a payment is due, an act is to be performed, a notice
is to be delivered or a period expires under this Agreement on a nonbusiness
day, such occurrence shall be deferred until the next succeeding business day.
 
14.20 Public Announcements.  No press releases or other public announcements
concerning the transactions contemplated by this Agreement shall be made by
Seller without the prior written consent of Buyer, except as may be required by
law or court order (in which case Seller shall notify Buyer before to making
such public announcement and will provide a copy to Buyer of the intended public
announcement).
 
14.21 Exchange.  Notwithstanding any other provision of this Agreement, each
party will have the right to arrange and effect a closing of the conveyance of
the Property to Buyer in connection with a simultaneous or non-simultaneous
exchange for other property of like kind pursuant to Section 1031 of the
Internal Revenue Code of 1986 as amended (the “Code”), and the other party will
cooperate in such exchange, provided that (1) neither party shall be obligated
to accelerate or delay Closing in order to facilitate an exchange; and (2)
neither party shall be required to take title to any exchange property or to
incur any expense, risk or liability in effecting such exchange.  The party
arranging an exchange will prepare the documents required to effect the exchange
and pay any additional closing, title and escrow costs incurred in connection
with the exchange (to the extent not paid by the third party which sells or
buys  the exchange property).  The conveyance of the Property to Buyer is not
conditioned upon either party’s ability to effect an exchange.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
References in this Agreement to “Seller” and “Buyer” are solely for purposes of
naming the parties.  Such terms of reference to the parties, or to this
transaction as a “sale” or “purchase” transaction, shall not be construed to
affect the transaction as a property exchange transaction if Buyer effects the
property exchange.
 
14.22 Further Assurances.  Each party will, whenever reasonably requested by the
other party, execute, acknowledge, and deliver or cause to be executed,
acknowledged, and delivered such further instruments and documents as may be
reasonably necessary and appropriate in order to convey the Property to Buyer at
Closing and to carry out the intent and purpose of this Agreement.
 


 
[SIGNATURES ON FOLLOWING PAGE]
 

 
 
 

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, each party has caused this instrument to be duly
executed by the authorized representatives of the party as of the date first set
forth above.
 


 
SELLER:


SCRUB OAK, LLC, a Utah limited liability company







        By:/s/Brooke B. Roney

 
       Brooke B. Roney

 
       Manager







BUYER:


NU SKIN INTERNATIONAL, INC., a Utah corporation






                     By:  /s/D. Matthew
Dorny                                                                         
 
      D. Matthew Dorny

 
      Vice President














 
 
 

--------------------------------------------------------------------------------

 





EXHIBITS AND ATTACHMENTS


EXHIBIT 1                           Legal Description of the Real Property
EXHIBIT 2                           Form of Lease Termination Agreement
EXHIBIT 3                           Objections
EXHIBIT 4                           Form of Deed
EXHIBIT 5                           Form of Non-Foreign (FIRPTA) Affidavit
EXHIBIT 6                           [Intentionally deleted]
EXHIBIT 7                           Form of Bill of Sale/Assignment
EXHIBIT 8                           Form of Buyer’s Promissory Note
EXHIBIT 9                           Form of Agreement to Reconvey Trust Deeds
EXHIBIT 10                         Form of Assignment of Trust Deed (Without
Warranty)
EXHIBIT 11      Form of Affirmative Coverage Endorsement to Title Policy




SCHEDULE #1  - Allocation of Purchase Price


 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


LEGAL DESCRIPTION OF THE LAND




PARCEL 1:
A.P.N.: 04-060-0007


BEGINNING AT THE NORTHEAST CORNER OF BLOCK 65, PLAT “A”, PROVO CITY SURVEY OF
BUILDING LOTS; THENCE WEST 71 FEET; THENCE SOUTH 106 FEET; THENCE EAST 71 FEET;
THENCE NORTH 106 FEET TO THE PLACE OF BEGINNING.


ALSO BEGINNING 106 FEET SOUTH FROM THE NORTHEAST CORNER OF BLOCK 65, PLAT “A”,
PROVO CITY SURVEY OF BUILDING LOTS; THENCE SOUTH 93.54 FEET TO THE SOUTH LINE OF
LOT 7 OF SAID BLOCK 65; THENCE WEST 144 FEET; THENCE NORTH 93.54 FEET; THENCE
EAST 144 FEET TO THE PLACE OF BEGINNING.


TOGETHER WITH A RIGHT-OF-WAY OVER THE FOLLOWING:


BEGINNING 132 FEET WEST OF THE SOUTHEAST CORNER OF LOT 7, BLOCK 65, PLAT "A",
PROVO CITY SURVEY OF BUILDING LOTS; THENCE NORTH 93.54 FEET; THENCE EAST 31
FEET; THENCE NORTH 12 FEET; THENCE WEST 55 FEET; THENCE SOUTH 105.54 FEET;
THENCE EAST 24 FEET TO THE PLACE OF BEGINNING.


AS CREATED BY WARRANTY DEED ENTRY NO. 2097, IN BOOK 350, AT PAGE 434, IN THE
OFFICE OF THE RECORDER, UTAH COUNTY, UTAH.




PARCEL 2:
A.P.N.: 04-061-0008


COMMENCING AT THE SOUTHWEST CORNER OF BLOCK 66, PLAT “A”, PROVO CITY SURVEY;
THENCE NORTH 398.74 FEET; THENCE EAST 170 FEET; THENCE SOUTH 233 FEET; THENCE
WEST 44.14 FEET; THENCE SOUTH 0°18’34” WEST 165.74 FEET; THENCE WEST 125 FEET TO
THE POINT OF BEGINNING.







 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2


LEASE TERMINATION AGREEMENT
(Scrub Oak Master Lease Agreement)


THIS LEASE TERMINATION AGREEMENT (“Agreement”) is made and entered into as of
the 30th day of December, 2010 (“Effective Date”) by and between SCRUB OAK, LLC,
a Utah limited liability company, having a mailing address at 86 North
University Ave., Suite 420, Provo, Utah 84601 (“Landlord”) and NU SKIN
INTERNATIONAL, INC., a Utah corporation, having a mailing address 75 West Center
Street, Provo, Utah 84601 (Tenant”).
 
RECITALS:
 
A.Landlord is the owner of those certain parcels of real property identified on
the attached Exhibit A and all improvements constructed thereon, located in the
City of Provo, Utah County, State of Utah (the “Premises”).


B.On or about January 16, 2003, Landlord and Tenant entered into that certain
Mater Lease Agreement, January 16, 2003 (the “Lease”), pursuant to which
Landlord leased to Tenant, and Tenant leased from Landlord, the Premises.


C.Concurrently with the execution of this Agreement, Tenant is purchasing from
Landlord substantially all of the Premises pursuant to the provisions of a Real
Estate Agreement of Purchase and Sale (the “Purchase Agreement”) dated the
Effective Date.


D.Tenant and Landlord desire to terminate the Lease, on the terms and provisions
herein set forth.


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Landlord and Tenant hereby agree as
follows:
 
1.Recitals/Exhibits.  Recitals A through D above and Exhibit A attached hereto
are by this reference incorporated herein and made a part of this Agreement.  


2.Termination of the Lease.  The Lease is hereby unconditionally terminated as
of the Effective Date and, except as expressly set forth in this Agreement,
Landlord and Tenant are released and discharged from every obligation set forth
in the Lease; provided, that the indemnification obligations of Tenant to
Landlord accrued prior to the Effective Date, if any, pursuant to Sections 4.3
and 16.1 of the Lease, and the indemnification obligations of Landlord to Tenant
accrued prior to the Effective Date, if any, pursuant to Section 16.2 of the
Lease shall survive the termination of the Lease with respect to indemnification
against claims asserted against Landlord, Tenant or the other indemnified
persons named in such Sections of the Lease by persons or entities other than
Landlord or Tenant.


3.           Prorations/Security Deposit.  Rent, real property taxes and other
amounts paid or payable by Tenant with respect to the Premises pursuant to the
provisions of the Lease shall be prorated and adjusted between Landlord and
Tenant as of the Effective Date in accordance with the provisions of the Lease,
except as provided in the Purchase Agreement to the contrary.    Any security
deposit paid by Tenant pursuant to the provisions of the Lease shall be refunded
to Tenant by Landlord on the Effective Date.


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
4.           Interpretation.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Utah.  The section headings
contained in this Agreement are for purposes of reference only and shall not
limit, expand, or otherwise affect the construction of any provisions of this
Agreement.  This Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.  Time is of the
essence.  The language of this Agreement shall be construed as a whole according
to its fair meaning and not strictly for or against, including without
limitation the drafting party, any of the parties.
 
5.           Counterparts.  This Agreement may be executed in any number of
counterparts, and each of such counterparts shall, for all purposes, be deemed
to be an original, and all such counterparts shall together constitute one in
the same instrument.
 
6.           Attorneys Fees.  If any action between the parties is brought
because of any breach of or to enforce or interpret any of the provisions of
this Agreement, the party prevailing in such action shall be entitled to recover
from the other party reasonable attorneys fees and court costs incurred in
connection with such action, the amount of which shall be fixed by the court and
made a part of any judgment rendered.
 
[Signature page follows]
 

 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of the
day and year first above written.




LANDLORD:                                       TENANT:


SCRUB OAK, LLC,                                       NU SKIN INTERNATIONAL,
INC.,
a Utah limited liability company,                                 a Utah
corporation,




By _______________________________                           By
__________________________________
      Its ____________________________                                  Its
_______________________________






STATE OF UTAH                                      )
) ss.
COUNTY OF UTAH                                      )
 
The foregoing instrument was acknowledged before me this ____ day of December,
2010, by _____________________________, the ___________________ of SCRUB OAK,
LLC, a Utah limited liability company.
 
_______________________________________
NOTARY PUBLIC








STATE OF UTAH                                      )
) ss.
COUNTY OF UTAH                                      )
 
The foregoing instrument was acknowledged before me this ____ day of December,
2010, by __________________________________, the _______________________ of NU
SKIN INTERNATIONAL, INC., a Utah corporation.
 
_______________________________________
NOTARY PUBLIC







 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3


OBJECTIONS
Buyer objects to the following standard exceptions listed as items 1-7 below and
requests the removal of the same in association with Buyer’s receipt of an
extended ALTA owner’s policy:


1.  
Taxes or assessments which are not shown as existing liens by the records of any
taxing authority that levies taxes or assessments on real property or by the
public records.



2.  
Any facts, rights, interest or claims which are not shown by the public records
but which could be ascertained by an inspection of said land or by making
inquiry of persons in possession thereof.



3.  
Easements, claims of easements or encumbrances which are not shown by the public
records.



4.  
Discrepancies, conflicts in boundary lines, shortage in area, encroachments and
any other facts which a correct survey would disclose, and which are not shown
by public records.



5.  
Patented and unpatented mineral and/or mining claims; reservations or exceptions
in patents or in Acts authorizing the issuance thereof, water rights, claims or
title to water.



6.  
Any lien, or right to a lien, for services, labor or material heretofore or
hereafter furnished, imposed by law and not shown by the public records.



7.  
Defects, liens, encumbrances, adverse claims or other matters, if any, created,
first appearing in the public records or attaching subsequent to the effective
date hereof but prior to the date the proposed insured acquires of record for
value the estate or interest or mortgage thereon covered by this commitment.



Buyer objects to the following as written and requests that such exceptions be
revised to note “….taxes assessed and paid in full in the amount….”:


8.  
2010 general property taxes were paid in the amount of $21,513.20 . Tax Parcel
No. 04-060-0007(Parcel 1)



9.  
2010 general property taxes were paid in the amount of $231,084.11 . Tax Parcel
No. 04-061-0008 (Parcel 2)



Buyer objects to the following and requests that it be deleted or revised to
state that there are no charges or assessments outstanding or due and payable as
of the date of Closing:


10.  
Any charge upon the land by reason of its inclusion in Provo City. (Parcel 2)



Buyer objects to the following as the same shall be released and reconveyed
pursuant to the terms of a separate agreement by and between Buyer, Seller and
Title Company:


11.  
Deed of Trust with Assignment of Rents and Security Agreement dated October 09,
1990 by and between Boyer Center Street, Ltd., a Utah limited partnership as
Trustor in favor of Valley Bank and Trust Company as Trustee and Valley Bank and
Trust Company as Beneficiary, to secure an original indebtedness of
$5,800,000.00 and any other amounts or obligations secured thereby, recorded
October 11, 1990 as Entry No. 33762 in Book 2730 at Page 835 of the official
records of the Country Recorder for Utah County, State of Utah.



12.  
Notice and Assignment of U D A G Grant Agreement and U D A G Loan Agreements
dated October 09, 1990 by and between Boyer Center Street Ltd., a Utah limited
partnership and Valley Bank and Trust Company recorded October 11, 1990 as Entry
No. 33764 in Book 2730 at Page 856 of the official records of the Country
Recorder for Utah County, State of Utah. (Parcel 2)

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
13.  
Notice and Memorandum of Loan Modification and Extension Agreement dated March
10, 1993 by and between Boyer-Center Street Associates, Ltd., a Utah limited
partnership and Valley Bank and Trust Company, National Association recorded
March 30, 1993 as Entry No. 18462 in Book 3112 at Page 652 of the official
records of the Country Recorder for Utah County, State of Utah. (Parcel 2)



14.  
A Substitution of Trustee recorded October 20, 1993 as Entry No. 73902 in Book
3273 at Page 24 of the official records of the Country Recorder for Utah County,
State of Utah, wherein Michael D. Smith, a member of the Utah State Bar was
substituted as Trustee under said Deed of Trust. (Parcel 2)



15.  
According to the official records of the Country Recorder for Utah County, State
of Utah, the Beneficial Interest of Bank One, Utah, National Association,
formerly known as Valley Bank and Trust Company under said Deed of Trust was
assigned to Nu Skin International, Inc., a Utah corporation by that certain
Assignment recorded October 20, 1993 as Entry No. 73903 in Book 3273 at Page 26
of the official records of the Country Recorder for Utah County, State of Utah.
(Parcel 2)



16.  
Agreement for Substitution of Liability dated January 27, 1995 by and between
Boyer Center Street, Ltd., a Utah limited partnership, Scrub Oak, Ltd., a Utah
limited partnership and Nu Skin International, Inc., a Utah corporation recorded
January 30, 1995 as Entry No. 5701 in Book 3611 at Page 751 of the official
records of the Country Recorder for Utah County, State of Utah. (Parcel 2)



17.  
A Subordination Agreement, wherein the lien of the Deed of Trust with Assignment
of Rents and Security Agreement shown herein-above was subordinated to the Trust
Deed With Assignment of Rents recorded October 11, 1990 as Entry No. 33768 in
Book 2730 at Page 867 of the official records of the Country Recorder for Utah
County, State of Utah. Said Subordination Agreement recorded January 30, 1995 as
Entry No. 5703 in Book 3611 at Page 757 of the official records of the Country
Recorder for Utah County, State of Utah. (Parcel 2)



Buyer objects to the following as the same have expired and are no longer in
effect and shall be released as a result of separate release, reconveyance and
affidavit documentation:


18.  
An unrecorded Lease dated January 18, 1990 executed by Boyer Center Street
Associates, a Utah limited partnership, as Lessor, and NuSkin International,
Inc., as Lessee, as disclosed by Notice of Assignment of Lease Agreement
recorded October 11, 1990 as Entry No. 33765 in Book 2730 at Page 858 of the
official records of the Country Recorder for Utah County, State of Utah. (Parcel
2)



19.  
An unrecorded Lease dated January 18, 1990 executed by Boyer Center Street Ltd.,
a Utah limited partnership, as Lessor, and NuSkin International, Inc., as
Lessee, as disclosed by Notice of Assignment of Lease Agreement recorded October
11, 1990 as Entry No. 33766 in Book 2730 at Page 861 of the official records of
the Country Recorder for Utah County, State of Utah. (Parcel 2)



Buyer objects to the following as the same shall be released and reconveyed
pursuant to the terms of a separate agreement by and between Buyer, Seller and
Title Company:


20.  
A Trust Deed With Assignment of Rents dated October 09, 1990 by and between
Boyer Center Street Limited, a Utah Limited Partnership as Trustor in favor of
Western States Title Company as Trustee and Nuskin International as Beneficiary,
to secure an original indebtedness of $5,000,000.00 and any other amounts or
obligations secured thereby, recorded October 11, 1990 as Entry No. 33767 in
Book 2730 at Page 864 of the official records of the Country Recorder for Utah
County, State of Utah. (Parcel 2)

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
21.  
A Subordination Agreement, wherein the lien of the Trust Deed with Assignment of
Rents shown herein-above was subordinated to the Deed of Trust with Assignment
of Rents and Security Agreement recorded October 11, 1990 as Entry No. 33762 in
Book 2730 at Page 835 of the official records of the Country Recorder for Utah
County, State of Utah. Said Subordination Agreement recorded January 09, 1992 as
Entry No. 1052 in Book 2875 at Page 148 of the official records of the Country
Recorder for Utah County, State of Utah. (Parcel 2)



22.  
According to the official records of the Country Recorder for Utah County, State
of Utah, the Beneficial Interest of Nuskin International, Inc., a corporation
under said Deed of Trust was assigned to Aspen, Ltd., a Utah Limited Partnership
by that certain Assignment recorded January 30, 1995 as Entry No. 5698 in Book
3611 at Page 744 of the official records of the Country Recorder for Utah
County, State of Utah. (Parcel 2)



23.  
Agreement for Substitution of Liability dated January 27, 1995 by and between
Boyer Center Street, Ltd., a Utah limited partnership, Scrub Oak, Ltd., a Utah
limited partnership and Aspen, Ltd., a Utah limited partnership recorded January
30, 1995 as Entry No. 5702 in Book 3611 at Page 754 of the official records of
the Country Recorder for Utah County, State of Utah. (Parcel 2)



24.  
A Subordination Agreement, wherein the lien of the Trust Deed with Assignment of
Rents shown herein-above was subordinated to the Trust Deed with Assignment of
Rents recorded October 11, 1990 as Entry No. 33768 in Book 2730 at Page 867 of
the official records of the Country Recorder for Utah County, State of Utah.
Said Subordination Agreement recorded January 30, 1995 as Entry No. 5703 in Book
3611 at Page 757 of the official records of the Country Recorder for Utah
County, State of Utah.



25.  
Assignment dated October 07, 1993 by and between Bank One, Utah, National
Association, formerly known as Valley Bank and Trust Company and Nu Skin
International, Inc., a Utah corporation recorded October 20, 1993 as Entry No.
73903 in Book 3273 at Page 26 of the official records of the Country Recorder
for Utah County, State of Utah. (Parcel 2)



26.  
An Assignment of Leases and Rents recorded January 09, 1992 as Entry No. 1054 in
Book 2875 at Page 158 of the official records of the Country Recorder for Utah
County, State of Utah wherein Boyer Center Street Ltd., a Utah limited
partnership assigns all rents, leases, income and profits accruing from the land
to Valley Bank and Trust Company. (Parcel 2)



27.  
Assignment dated October 07, 1993 by and between Bank One, Utah, National
Association, formerly known as Valley Bank and Trust Company and NU Skin
International, Inc., a Utah corporation recorded October 20, 1993 as Entry No.
73903 in Book 3273 at Page 26 of the official records of the Country Recorder
for Utah County, State of Utah. (Parcel 2)



28.  
An Assignment of Leases and Rents recorded January 09, 1992 as Entry No. 1055 in
Book 2875 at Page 164 of the official records of the Country Recorder for Utah
County, State of Utah, wherein Boyer Center Street Associates, a Utah limited
partnership assigns all rents, leases, income and profits accruing from the land
to Valley Bank and Trust Company. (Parcel 2)



29.  
Assignment dated October 07, 1993 by and between Bank One, Utah, National
Association, formerly known as Valley Bank and Trust Company and Nu Skin
International, Inc., a Utah corporation recorded October 20, 1993 as Entry No.
73903 in Book 3273 at Page 26 of the official records of the Country Recorder
for Utah County, State of Utah. (Parcel 2)

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
30.  
A Trust Deed dated January 27, 1995 by and between Scrub Oak, Ltd., a Utah
Limited Partnership as Trustor in favor of Michael D. Smith, a member of the
Utah State bar and General Counsel for Nu Skin International, Inc., as Trustee
and Aspen Ltd., a Utah Limited Partnership as Beneficiary, to secure an original
indebtedness of $7,364,529.00 and any other amounts or obligations secured
thereby, recorded February 03, 1995 as Entry No. 7302 in Book 3615 at Page 562
of the official records of the Country Recorder for Utah County, State of Utah.
(Parcel 2)



31.  
A Trust Deed dated January 27, 1995 by and between Scrub Oak, Ltd., a Utah
Limited Partnership as Trustor in favor of Michael D. Smith, a member of the
Utah State bar and General Counsel for Nu Skin International, Inc., as Trustee
and Nu Skin International, Inc., a Utah State Corporation as Beneficiary, to
secure an original indebtedness of $5,287,238.51 and any other amounts or
obligations secured thereby, recorded February 03, 1995 as Entry No. 7303 in
Book 3615 at Page 567 of the official records of the Country Recorder for Utah
County, State of Utah. (Parcel 2)



Buyer objects to the following as such construction has been completed the
evidence of which is provided in a separate affidavit document to be delivered
to the Title Company:


32.  
Notice of commencement of construction wherein Intermountain C. N. S., L. L. C.,
as recording agent for Interior Construction Specialists, Inc., gives notice of
the commencement of the project named "Nu-Skin (interior remodel)", recorded
June 07, 2001 as Entry No. 55993:2001 of the official records of the Country
Recorder for Utah County, State of Utah. (a portion of Parcel 2)




 
 
 

--------------------------------------------------------------------------------

 





EXHIBIT 4


DEED




WHEN RECORDED, MAIL TO:


Callister, Nebeker & McCullough
Parkview Plaza I, Suite 600
2180 South 1300 East
Salt Lake City, UT 84106
Attn: Damon E. Coombs




SPECIAL WARRANTY DEED


SCRUB OAK, LLC, a Utah limited liability company, as successor of Scrub Oak,
Ltd., a Utah limited partnership and Scrub Oak, a Utah partnership by
conversion, having a mailing address at 86 North University Ave., Suite 420,
Provo, Utah 84601, Grantor, hereby CONVEYS AND WARRANTS against those claiming
by, through, or under said Grantor to NU SKIN INTERNATIONAL, INC., a Utah
corporation, having a mailing address at 75 West Center Street, Provo, Utah
84601, Grantee, for the sum of Ten and No/100 Dollars ($10.00), and other good
and valuable consideration, the following described real property in Utah
County, State of Utah:


PARCEL 1:
A.P.N.: 04-060-0007


BEGINNING AT THE NORTHEAST CORNER OF BLOCK 65, PLAT “A”, PROVO CITY SURVEY OF
BUILDING LOTS; THENCE WEST 71 FEET; THENCE SOUTH 106 FEET; THENCE EAST 71 FEET;
THENCE NORTH 106 FEET TO THE PLACE OF BEGINNING.


ALSO BEGINNING 106 FEET SOUTH FROM THE NORTHEAST CORNER OF BLOCK 65, PLAT “A”,
PROVO CITY SURVEY OF BUILDING LOTS; THENCE SOUTH 93.54 FEET TO THE SOUTH LINE OF
LOT 7 OF SAID BLOCK 65; THENCE WEST 144 FEET; THENCE NORTH 93.54 FEET; THENCE
EAST 144 FEET TO THE PLACE OF BEGINNING.


TOGETHER WITH A RIGHT-OF-WAY OVER THE FOLLOWING:


BEGINNING 132 FEET WEST OF THE SOUTHEAST CORNER OF LOT 7, BLOCK 65, PLAT "A",
PROVO CITY SURVEY OF BUILDING LOTS; THENCE NORTH 93.54 FEET; THENCE EAST 31
FEET; THENCE NORTH 12 FEET; THENCE WEST 55 FEET; THENCE SOUTH 105.54 FEET;
THENCE EAST 24 FEET TO THE PLACE OF BEGINNING.


AS CREATED BY WARRANTY DEED ENTRY NO. 2097, IN BOOK 350, AT PAGE 434, IN THE
OFFICE OF THE RECORDER, UTAH COUNTY, UTAH.


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
PARCEL 2:
A.P.N.: 04-061-0008


COMMENCING AT THE SOUTHWEST CORNER OF BLOCK 66, PLAT “A”, PROVO CITY SURVEY;
THENCE NORTH 398.74 FEET; THENCE EAST 170 FEET; THENCE SOUTH 233 FEET; THENCE
WEST 44.14 FEET; THENCE SOUTH 0°18’34” WEST 165.74 FEET; THENCE WEST 125 FEET TO
THE POINT OF BEGINNING.


THIS CONVEYANCE IS MADE SUBJECT ONLY TO THE FOLLOWING:


1.  
Right of Way recorded March 21, 1940 as Entry Nos. 2096 and 2097, in Book 350,
at Page 434 of the official records of the Country Recorder for Utah County,
State of Utah.



2.  
Right of Way and Easement Grant recorded July 16, 1956 as Entry Nos. 9851, 9852
and 9853 in Book 718, at Pages 533, 534 and 535 of the official records of the
Country Recorder for Utah County, State of Utah.



3.  
Notice and Memorandum of Assignment of Joint Development Agreement recorded
October 11, 1990 as Entry No. 33800 in Book 2731 at Page 24 of the official
records of the County Recorder for Utah County, State of Utah.



4.  
Agreement Imposing Building Restriction, dated December 13, 1990 and recorded
January 10, 1991 as Entry No. 932, in Book 2754, at Page 178 of the official
records of the County Recorder for Utah County, State of Utah.



5.  
Agreement and Restriction recorded February 4, 1991 as Entry No. 4023, in Book
2760, at Page 321 of the official records of the Country Recorder for Utah
County, State of Utah.



6.  
Agreement to Convey Right of Way recorded April 6, 1998 as Entry No. 32836, in
Book 4588, at Page 737 of the official records of the Country Recorder for Utah
County, State of Utah.



7.  
Utility Easement recorded July 23, 2002 as Entry No. 83455:2002 of the official
records of the Country Recorder for Utah County, State of Utah.



8.  
Quit Claim Deed recorded October 27, 2010 as Entry No. 93035:2010 of the
official records of the Country Recorder for Utah County, State of Utah.



9.  
Subject to the matters affecting title disclosed on that certain Survey, dated
December 29, 2010, prepared by LEI as Job No. 2010-574, by Chad A. Poulsen, a
Registered Land Surveyor holding License No. 501182.



 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
10.  
Mechanics liens (if any) pertaining to work on the subject property,
commissioned by Grantee as tenant of the subject properties; and, subleases (if
any), entered into by Grantee as sublessor in its capacity as tenant of the
subject properties.



WITNESS the hand of said Grantor as of the 30th day of December, 2010.


SCRUB OAK, LLC,
a Utah limited liability company




By:                                                                          
        Brooke B. Roney
        Manager






STATE OF UTAH                                                      )
) ss.
COUNTY OF
_________________                                                                )
 
On December 30, 2010, before me, the undersigned, a Notary Public in and for
said State, personally appeared Brooke B. Roney, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person who
executed the within instrument as Manager, on behalf of Scrub Oak, LLC, the
limited liability company therein named, and acknowledged to me that such
corporation executed the within instrument pursuant to its operating agreement
or a resolution of its members.


WITNESS my hand and official seal.




Signature __________________________________





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 5


NON-FOREIGN AFFIDAVIT


Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign
person.  To inform NU SKIN INTERNATIONAL, INC., a Utah corporation
(“Transferee”), that withholding of tax is not required upon the disposition of
a U.S. real property interest by SCRUB OAK, LLC, a Utah limited liability
company (“Transferor”), Transferor hereby certifies as follows:


1.           Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);


2.           Transferor’s U.S. employer identification number and address are:


Scrub Oak,
LLC.                                                                                            
86 North University Ave., Suite
420                                                            Fed. ID Number
Provo, UT  84601


3.           Transferor agrees to inform Transferee if it becomes a foreign
person at any time during the three year period immediately following the date
of this notice.


4.           Transferor understands that this affidavit may be disclosed to the
Internal Revenue Service by Transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.


5.           Under penalties of perjury the undersigned declares that he/she has
examined this affidavit and to the best of his/her knowledge and belief it is
true, correct, and complete, and the undersigned further declares that he/she
has authority to sign this affidavit on behalf of Transferor.


DATED as of the 30th day of December, 2010.


TRANSFEROR:


SCRUB OAK, LLC., a Utah limited
liability company




By ______________________________________
Its ______________________________________



 
 
 

--------------------------------------------------------------------------------

 



STATE OF UTAH                                      )
:  ss.
COUNTY OF UTAH                                      )


On December ____, 2010, before me, the undersigned, a Notary Public in and for
said State, personally appeared _____________________,  personally known to me
(or proved to me on the basis of satisfactory evidence) to be the person who
executed the within instrument as _____________________, on behalf of Scrub Oak,
LLC., the limited liability company therein named, and acknowledged to me that
such corporation executed the within instrument pursuant to its operating
agreement or a resolution of its members.


WITNESS my hand and official seal.




Signature __________________________________





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 6


[Intentionally deleted]









 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7


BILL OF SALE
ASSIGNMENT OF AGREEMENTS
AND TRANSFER OF ASSETS




DATED:                      December 30, 2010


BETWEEN:            SCRUB OAK, LLC,
a Utah limited liability
company                                                                                                (“Seller”)


AND:                      NU SKIN INTERNATIONAL, INC.,
a Utah
corporation                                                                                                       (“Buyer”)


This Bill of Sale, Assignment of Agreements and Transfer of Assets
(“Assignment”) is given by Seller to Buyer in connection with the closing of the
conveyance of certain real property (collectively, the “Property”), which Seller
is selling to Buyer pursuant to the provisions of a Real Estate Purchase and
Sale Agreement, dated as of December 30, 2010 (“Sale Agreement”), between Seller
and Buyer, which is incorporated herein by this reference.


           NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of the
mutual promises of the parties in this Assignment, the parties agree as follows:


1.Assignment and Conveyance.  Effective as of the date of recordation of deed
conveying the Property to Buyer, which is the closing date for the conveyance of
the Property to Buyer (“Closing Date”), Seller hereby sells, assigns and
transfers to Buyer all of Seller’s right, title and interest in and to the
following property (“Transferred Assets”): (1) all of Seller’s right, title and
interest in and to the fixtures, equipment and other personal property owned by
Seller that is used in connection with the ownership, maintenance and operation
of the Property (“Personal Property”), excluding any artwork located upon the
Property and owned by Seller or Seller’s members and any furniture and
furnishings located in the offices of Blake M. Roney, Steven J. Lund and Sandra
N. Tillotson upon the Property and owned by Blake M. Roney, Steven J. Lund or
Sandra N. Tillotson; (2) all warranties, guaranties, sureties and claims or
similar rights in connection with the construction of or equipment, furnishings,
furniture and/or fixtures on the Improvements; (3) all plans, specifications,
drawings and permits with respect to the Improvements, including such documents
related to any remodel of the Improvements, and all construction, engineering,
soils, architectural or similar plans, documents and reports related to the
Property (the “Plans and Reports”); (4) all existing service and maintenance
contracts entered into by Seller relating to the Property (the “Service
Contracts”) and equipment leases related to the Property entered into by Seller
(the “Equipment Leases”); (5) all licenses, permits, approvals, certificates of
occupancy, entitlements or other rights or authorizations related to or used in
connection with the Property, together with all deposits to governmental
authorities relating to the Property; (6) studies, documents, tests, surveys,
assessments, audits, appraisals, contracts, contract rights, claims and
warranties related to the Property (the “Property Documents”); and (7) all of
Seller’s rights, if any, to use any names related to the Property.  For clarity,
Property does not include artwork located at or on the Improvements owned by any
of the members of Seller.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
2.           Indemnity by Seller.  Seller hereby agrees to indemnify Buyer
against and hold Buyer harmless from and reimburse Buyer for any and all
liabilities, losses, claims, fines, penalties, damages, costs or expenses,
including, without limitation, reasonable attorneys’ fees and costs
(collectively, the “Claims”), accruing prior to the Closing and arising out of
Seller’s obligations under the Service Contracts or related to Seller’s
obligations to with respect to the Transferred Assets.
 
3.           Assumption by Buyer.  Buyer hereby assumes all of Seller’s
obligations under the Service Contracts accruing after the Closing and arising
out of Seller’s obligations accruing after the Closing under the Service
Contracts or related to Seller’s obligations accruing after the Closing with
respect to the Transferred Assets.
 
 
3.           Miscellaneous Provisions. This Assignment shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  This Assignment shall be governed by
the laws of the State of Utah.  This Assignment may be executed in one (1) or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. If either party
hereto employs an attorney to enforce or defend its rights hereunder, the
prevailing party shall be entitled to recover its reasonable attorney’s fees and
including reasonable attorneys’ fees on any appeal, on any petition for review,
or in bankruptcy, or in connection with any action for rescission, in addition
to all other sums provided by law.  This instrument may be executed
simultaneously or in separate counterparts, and any of the parties may execute
this instrument by signing counterpart signature pages.  Signatures by telecopy
shall be binding as originals.


This Assignment is executed and delivered between Assignor and Buyer pursuant to
the provisions of the Sale Agreement between the parties, which shall survive
the execution and delivery of this Assignment.  Any capitalized term that is not
otherwise defined herein shall have the meaning stated in the Sale Agreement.


[Signatures on following page]

 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this instrument to be duly executed
as of the date set forth above.


SELLER:                                                      SCRUB OAK, LLC




By:           ____________________________________
Its:           ____________________________________




BUYER:                                                      NU SKIN
INTERNATIONAL, INC.




By:           ____________________________________
Its:           ____________________________________







 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 8
 
PROMISSORY NOTE
 
(Scrub Oak Form)


$_______________ Date:  December 30, 2010




FOR VALUE RECEIVED, the undersigned, Nu Skin International, Inc, a Utah
corporation. (the “Debtor”), hereby promises to pay to the order of Scrub Oak,
LLC, a Utah limited liability company (the “Payee”), the principal amount of
_________________________ and 00/100 Dollars ($__________.00) (the “Original
Principal”).  Principal shall be payable according to the schedule detailed
below.  The due date for payment is subject to acceleration, upon the occurrence
of certain events as described below.  This Note does not bear interest except
in the case of an Event of Default, as defined below.


1. Nature of Obligation and Assignability.
 
1.1 Nature of Obligation.  Debtor has made and delivered this Note to Payee in
connection with the transactions contemplated by that certain Real Estate
Purchase and Sale Agreement (the “Purchase Agreement”) dated as of December 30,
2010, by and among Debtor and Payee, pursuant to which Payee agreed to sell and
Debtor agreed to purchase certain real property as described in the Purchase
Agreement in return for, among other consideration, the delivery of and
performance by Debtor under this Note.
 
1.2 Assignability.  It is contemplated that this Note shall be endorsed by Payee
to one of the members of Payee, and distributed to such member in partial
redemption of such member’s interest in Payee, by such endorsement.  Following
such endorsement and delivery to such member, Debtor shall pay such member in
lieu of Payee, and such member shall have all of the rights of Payee hereunder,
including without limitation the right to direct the method of payment and
provide wire transfer instructions under Section 2.4 hereof, and employ all
remedies available to Payee in the enforcement hereof, and receive and give
notices and provide an address for receipt of notice under Section 4.1.
 
2. Payment and Prepayments
 
2.1       Scheduled Payments.  The principal of this Note and any accrued but
unpaid interest due on such date shall be payable in two (2) installments (each
an “Installment Payment Date”) as follows:
 
First installment, due January 3, 2011, in the amount of Ninety-nine Percent
(99%) of the Original Principal.


Second installment due January 31, 2011, in the amount of the remaining
outstanding principal together with any accrued but unpaid interest.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.2 Prepayment.  The Debtor shall not prepay the principal amount of this Note
in whole or in part.  Any prepayment shall bear a penalty of ten percent (10%)
of the Original Principal.
 
2.3 Accrual of Interest.  Interest shall accrue only after an Event of Default
and be calculated on the basis of a 360-day year of twelve 30-day months.
 
2.4 Method of Payment.  All payments (including prepayments) by the Debtor on
account of this Note shall be paid to the Payee by wire transfer in accordance
with instructions provided by the Payee in writing or such other reasonable
means as Payee may direct.
 
2.5 Payment Dates.  If any Installment Payment Date is a Saturday, Sunday or
holiday, the payment to be made on such date shall be paid on the business day
immediately prior thereto.
 
2.6 Acceleration.  The entire principal balance of this Note shall become due
and payable immediately upon the occurrence of an Event of Default, as defined
herein, unless the Event of Default has been cured within any grace period
expressly set forth herein.
 
3. Default
 
3.1 Events of Default.  An “Event of Default” occurs if
 
(i)           the Debtor defaults in the payment of any installment of the
principal amount of this Note;
 
(ii)           the Debtor pursuant to or within the meaning of any Bankruptcy
Law (as defined below)
 
(a)           commences a voluntary case or proceeding;
 
(b)           consents to the entry of an order for relief against it in an
involuntary case or proceeding;
 
(c)           consents to the appointment of a Custodian of it or for all or
substantially all of its property; or
 
(d)           makes a general assignment for the benefit of its creditors; or
 
(iii)           a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that
 
(a)           is for relief against the Debtor in an involuntary case or
proceeding;
 
(b)           appoints a Custodian of the Debtor or for all or substantially all
of its property; or
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           orders the liquidation of the Debtor;
 
and in each case described in subsection (iv) the order or decree remains
unstayed and in effect for 60 days.
 
The term “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal or
state law for the relief of debtors.  The term “Custodian” means any receiver,
trustee assignee, liquidator, sequestrator or similar official under any
Bankruptcy Law.
 
3.2       Acceleration; Waiver.  At any time following any occurrence of an
Event of Default, Payee may, at Payee’s option, declare the entire principal of
the Note then remaining unpaid to be due and payable immediately upon notice to
Debtor and/or provide notice to the Debtor that the Default Rate of Interest
shall apply.  At any time following any occurrence of an Event of Default, and
after a declaration as provided as to applicability of the Default Rate of
Interest in the last sentence, all amounts due under this Note shall bear
interest at the Default Rate of Interest.  The “Default Rate of Interest” means
the lesser of 10% per annum or the highest rate allowed by law under Utah
law.  Any forbearance, failure or delay by Payee in exercising any right or
remedy under this Note or otherwise available to Payee shall not be deemed to be
a waiver of such right or remedy, nor shall any single or partial exercise of
any right or remedy preclude the further exercise of such right or remedy.  The
Debtor hereby waives presentment by Payee for payment, demand, notice of
dishonor and nonpayment of this Note, and consents to any and all extensions of
time, renewals, waivers or modifications that may be granted by Payee with
respect to the payment or other provisions of this Note.
 
3.3 Payment of Costs.  If an Event of Default occurs, the Debtor will pay to the
Payee such further amount as shall be sufficient to cover the costs and expenses
of collection, including without limitation, reasonable attorneys’ fees and
expenses.
 
4. Miscellaneous
 
4.1       Notices.  Any notice to be given to any party shall be served
personally, by facsimile, or by certified mail (return receipt requested,
postage prepaid), and shall be deemed complete on the date the notice is
personally served, or the date on which a facsimile was received, or the date on
which it was deposited in the mail, depending on the method of service.  Notice
shall be given as follows, unless written notice of change of address is given
to all parties:
 
If to Payee:            Scrub Oak, LLC
86 N. University Ave., Suite 420
Provo, Utah 84601
Attn: Brooke B. Roney, Manager
Fax No.:  801-376-0097
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


With a Copy to:                     
Callister Nebeker & McCullough
Parkview Plaza I, Suite 600
2180 South 1300 East
Salt Lake City, Utah 84106
Attn: Damon E. Coombs
Fax No: 801-746-8607




If to Debtor:           
Nu Skin International, Inc.
75 West Center St.
Provo, Utah 84601
Fax No.: 801-345-5026


With a Copy to:                     
Stoel Rives LLP
201 So. Main St., Suite 1100
Salt Lake City, Utah 84106
      Attn:  Thomas A. Ellison
       Fax No.:  801-578-6999


4.2 Waiver; Amendment.  No waiver or modification of any of the terms of this
Note shall be valid or binding unless set forth in a writing specifically
referring to this Note and signed by Holders and Makers’ Representative, and
then only to the extent specifically set forth therein.  None of the provisions
hereof and none of Holders’ rights or remedies under this Note on account of any
past or future defaults shall be deemed to have been waived by Holders’
acceptance of any past due installments or by any indulgence granted by Holders
to Makers.
 
4.3 Jurisdiction; Venue.  Debtor and Payee agree that any dispute arising out of
this Note shall be subject to the exclusive jurisdiction of the state and
federal courts in the State of Utah.  For that purpose, Debtor hereby submits to
the jurisdiction of the state and federal courts of Utah.  Debtor hereby
irrevocably agrees and consents to the exclusive jurisdiction of and venue in
such courts, and agrees not to assert in any such action that any such court
lacks personal jurisdiction or assert any defense to venue in such court based
on inconvenience.  Debtor further agrees to accept service of process out of any
of the aforesaid courts in any such dispute by notice provided in accordance
with Section 4.1, or service by any other means legally available.  Nothing
herein contained, however, shall prevent Payee from bringing any action or
exercising any rights against (i) Debtor, or (ii) the assets of Debtor within
any other state or jurisdiction.
 
4.4 WAIVER OF JURY TRIAL.  DEBTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT DEBTOR MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OFANY PARTY HERETO.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.5 Law Governing.  This Note and the rights and obligations of the parties
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of Utah, without regard to its conflicts of law rules.
 
4.6 Attorneys’ Fees.  Notwithstanding any other provision herein, if any action
at law or in equity is necessary to enforce or interpret the terms of this Note,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs and
disbursements in addition to any other relief to which such party may be
entitled.
 
4.7 Binding Effect.  This Note inures to the benefit of Payee and binds the
Debtor and its heirs, successors and assigns.
 
IN WITNESS WHEREOF, the Debtor has caused this Note to be duly executed on the
date first above written.


NU SKIN INTERNATIONAL, INC.


By:                                                                
       _________________________________
(Print Name)
       _________________________________
(Title)




ENDORSEMENT


Pay to the order of         [NAME OF MEMBER]          (“Assignee”), that certain
Promissory Note payable to Scrub Oak, LLC, a Utah limited liability company,
dated December 30, 2010, in the original principal amount of
$_____________.  Assignee is a member of Payee.


SCRUB OAK, LLC, a Utah limited liability company


By:           ______________________________
Brooke B. Roney, Manager


Date:           December 30, 2010















 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9


AGREEMENT TO RECONVEY TRUST DEEDS


THIS AGREEMENT TO RECONVEY TRUST DEEDS (“Agreement”) is made and entered into as
of the 30th day of December, 2010 by and between NU SKIN INTERNATIONAL, INC., a
Utah corporation (“Nu Skin”), SCRUB OAK, LLC, a Utah limited liability company
(“Scrub Oak”), and ASPEN COUNTRY, LLC, a Utah limited liability company  (“Aspen
Country”), and FIRST AMERICAN TITLE INSURANCE COMPANY, a California corporation
(“First American”). Scrub Oak and Aspen Country are sometimes herein referred to
as “Sellers.”


RECITALS:


A.           Concurrently with the execution of this Agreement, Nu Skin is
closing (the “Closing”) on its purchase of certain real properties
(collectively, the “Scrub Oak Property”) from Scrub Oak referenced in First
American’s Commitment for Title Insurance No. 320-5339366, dated October 5,
2010, with an Effective Date of December 2, 2010 (the “Commitment”).  Nu Skin’s
purchase of certain real properties (collectively, the “Aspen Property”) from
Aspen Country, referenced in First American’s Commitment, will also be closed at
the Closing.  The Scrub Oak Property and the Aspen Property are sometimes herein
collectively referred to as the “Property.”


B.           In connection with Nu Skin’s purchase of the Property, Nu Skin
desires to receive an ALTA Owner’s Policy of Title Insurance (the “Policy”) in
the form and content of the Pro Forma Policy of Title Insurance (the
“Pro Forma”) attached hereto as Exhibit 9-1.


C.           The Commitment lists as Exceptions on Schedule B – Section 2 those
certain four Trust Deeds identified and defined as the “Trust Deeds” in Section
3 below.


D.           Sellers desire that First American reconvey the Trust Deed and
commit to issue the Policy to Buyer with the Trust Deeds deleted from the
exceptions on Schedule B – Part Two of the Policy and Nu Skin desires that First
American provide Buyer, by endorsement to the Policy, affirmative coverage
against injury or loss arising by reason of the Trust Deeds.


E.           First American is willing to reconvey the Trust Deeds and will
commit, subject to satisfaction of the other requirements (the “Requirements”)
set forth in Schedule B – Section 1 of the Commitment, to issue the Policy to Nu
Skin with the Trust Deeds deleted from the Exceptions on Schedule B – Part Two
of the Policy and to provide Buyer, by endorsement to the Policy, affirmative
coverage against injury or loss arising by reason of the Trust Deeds on the
terms and conditions set forth below.


NOW, THEREFORE, in consideration of the covenants and agreements of the parties
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Nu Skin, Sellers, and First
American hereby agree as follows:
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
1.           Recitals.  Recitals A through E set forth above are by this
reference incorporated herein and made a part of this Agreement.


2.           Assignment and Reconveyance.  Through the escrow established with
First American to close the purchase and sale transaction described in Recital A
above, Nu Skin, Sellers, and First American shall accomplish the following:


(a)           Nu Skin shall execute, acknowledge, and deliver to Aspen
Country  an Assignment of Nu Skin’s beneficial interests, if any, in and to the
Trust Deeds, in the form and content of the Assignment of Trust Deeds attached
hereto as Exhibit 9-2.


(b)           Aspen Country shall execute and deliver to First American a
Request for Full Reconveyance with respect to each of the Trust Deeds.


(c)           First American shall execute, acknowledge, and record in the
office of the Utah County Recorder Deeds of Full Reconveyance for each of the
Trust Deeds.


(d)           Sellers will assign to Nu Skin, without warranty, all right, title
and interest of Sellers (or their members or affiliates, if later requested by
Nu Skin), in and to the following (the “Exception 21 Instruments”:


(i)           Notice and Memorandum of Assignment of Joint Development Agreement
recorded October 11, 1990 as Entry No. 33800 of the official records of the
Country Recorder for Utah County, State of Utah; and


(ii)           Assignment recorded October 20, 1993 as entry No. 73903.


3.           First American Issuance of Policy.  In consideration of the
certifications and covenants of Nu Skin and Sellers set forth in this Agreement
and the premiums paid to First American for the Policy, upon satisfaction of the
Requirements to issuance of the Policy, First American shall:


(a)           Execute, acknowledge, and record in the office of the Utah County
Recorder deeds of full reconveyance for each of the Trust Deeds as provided in
Section 2(c) hereof.


(b)           Issue and deliver the Policy to Nu Skin in the form and content of
the Pro Forma providing, among other things, affirmative coverage against the
Trust Deeds, the Exception 21 Instruments and all other  instruments and
agreements listed in Schedule B – Section 2 of the Commitment as Exception Nos.
14, 19, 21, 25, and 26.  The following Trust Deeds are, for convenience,
collectively referred to herein as the “Trust Deeds.”
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


(i).           Exception No. 14.  Trust Deed, recorded on October 15, 1990 as
Entry No. 33767, Book 2730, at Page 864, in the records of the County Recorder
for Utah County, State of Utah.


(ii).           Exception No. 19.  Trust Deed, dated October 9, 1990 and
recorded on October 11, 1990 as Entry No. 33762, Book 2730, at Page 835, in the
records of the County Recorder for Utah County, State of Utah.


(iii).           Exception No. 25.  Trust Deed, dated January 27, 1995 and
recorded on February 3, 1995 as Entry No. 7302, Book 3615, at Page 562, in the
records of the County Recorder for Utah County, State of Utah.


(iv).           Exception No. 26.  Trust Deed, dated January 27, 1995 and
recorded on February 3, 1995 as Entry No. 7303, Book 3615, at Page 567, in the
records of the County Recorder for Utah County, State of Utah.


Further, in addition to removal of Exception Nos. 14, 19, 25, and 26 from
Schedule B – Section 2 of the Policy issued to Nu Skin, First American shall
issue the Policy to Nu Skin with an Endorsement in the form and content of
Exhibit 9-3 attached to this Agreement.


4.           Nu Skin Certification.  In consideration of the covenants and
agreements of First American and Sellers set forth in this Agreement, Nu Skin
hereby certifies to Sellers and First American that:


(a)           Except for the Assignments of Trust Deeds made by Nu Skin to Aspen
Country pursuant to Section 2 hereof, Nu Skin has not assigned or transferred
any interest that it may have had, if any, in and to the Trust Deeds or the
indebtedness secured by the Trust Deeds to a person or entity other than Sellers
or any other entity the control or majority ownership of which is presently, or
at the time of such assignment was, held by any member or group of members of
Aspen Country or Scrub Oak; and


(b)           In the event Nu Skin presently owns any of the beneficial
interests in or to the Trust Deeds or owns the Promissory Notes secured by the
Trust Deeds (collectively, the “Notes”), no amounts under the Notes or the Trust
Deeds are presently owed to Nu Skin Enterprises, Inc. or any of its
subsidiaries, including Nu Skin.


EXCEPT AS EXPRESSLY SET FORTH IN PARAGRAPHS 4(A) AND 4(B) ABOVE, NO
REPRESENTATION, WARRANTY, OR ASSURANCE IS MADE BY NU SKIN TO FIRST AMERICAN OR
SELLERS. NU SKIN HEREBY DISCLAIMS ANY REPRESENTATION, WARRANTY, OR ASSURANCE,
EXPRESS OR IMPLIED, WITH RESPECT TO THE TRUST DEEDS, THE NOTES (OR ANY OF THEM)
OR THE ACTIONS TO BE TAKEN BY ANY OF THE PARTIES TO THIS AGREEMENT, EXCEPT AS
EXPRESSLY SET FORTH IN PARAGRAPHS 3(A) AND 3(B) ABOVE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NU SKIN DOES NOT CERTIFY TO SELLERS OR FIRST
AMERICAN THAT IT HAS ANY INTEREST IN THE NOTES, THE TRUST DEEDS OR ANY OF THEM,
NOR DOES NU SKIN CLAIM SUCH AN INTEREST.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
5.           Nu Skin Indemnity.  Nu Skin hereby agrees to indemnify and hold
harmless Aspen Country and First American from and against such liability,
injury, and expense as may be incurred by Scrub Oak or First American which
arise solely as a result of the representations and warranties of Nu Skin set
forth in paragraphs 4(a) and 4(b) above being materially false and incorrect on
the date hereof.


6.           Responsibility for Reconveyance.  Nu Skin shall have no
responsibility or liability to Aspen Country or First American in connection
with the reconveyance of the Trust Deeds except as expressly provided in Section
5 of this Agreement.


7.           Policy of Title Insurance.  First American’s issuance of the Policy
to Nu Skin is intended to cause First American to assume all risk of loss or
injury arising from the Trust Deeds and their reconveyance pursuant to this
Agreement, up to the Policy amount and subject to the provisions of the Policy
(but not subject to Exclusions in Section 3 of the Policy) and subject to First
American’s rights against Nu Skin and Sellers, if any, pursuant to the
provisions of this Agreement.  In the event that the representations and
warranties of Nu Skin set forth in paragraphs 4(a) and 4(b) above are materially
false and incorrect on the date hereof, the liability of Nu Skin to First
American, if any, pursuant to Section 5 of this Agreement shall not constitute
or be asserted by First American as a defense against claims by Nu Skin for
defense or payment under the Policy, nor will such liability of Nu Skin under
this Agreement diminish the rights of Nu Skin to defense and recovery under the
Policy, provided that First American shall have the right after a final
determination (beyond any appeal rights) by a court of competent jurisdiction of
the liability of Nu Skin under Section 5 hereof, to set off the amounts
determined by such court to be owed by Nu Skin to First American under this
Agreement, if any, against the amounts owed to Nu Skin under the Policy, if any,
on a dollar for dollar basis.


8.           Limited Rights Under Agreement.  First American and Sellers shall
not be entitled to rely upon this Agreement, the certifications, or
indemnifications set forth herein for any purpose except with respect to their
actions to:  (a) reconvey the Trust Deeds in connection with the Closing on the
sale of the Property to Nu Skin; and (b) First American’s issuance to Nu Skin of
the Policy, including endorsements to the Policy.  Without limiting the
generality of the foregoing limitations on First American, First American shall
not have the right to rely upon this Agreement for any of the certifications or
indemnifications set forth herein in connection with the issuance of any policy
or report other than the Policy.  This Agreement, nor any rights hereunder, may
not be assigned or transferred by any party hereto.


9.           No Third Party Beneficiary.  This Agreement is not intended to give
or confer any benefits, rights, privileges, claims, actions or remedies to any
person or entity as a third party beneficiary.


10.           Interpretation.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Utah.  The section headings
contained in this Agreement are for purposes of reference only and shall not
limit, expand, or otherwise affect the construction of any provisions of this
Agreement.  This Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.  Time is of the
essence.  The language of this Agreement shall be construed as a whole according
to its fair meaning and not strictly for or against, including without
limitation the drafting party, any of the parties.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Counterparts.  This Agreement may be executed in any number of
counterparts, and each of such counterparts shall, for all purposes, be deemed
to be an original, and all such counterparts shall together constitute one in
the same instrument.
 
12.           No Recording.  Neither this Agreement nor any notice of this
Agreement shall be recorded in any public office without the prior written
consent of all parties hereto.


 
[Signatures on following page]
 

 
 
 

--------------------------------------------------------------------------------

 



 
IN WINESS WHEREOF, Nu Skin, Sellers, and First American have executed this
Affidavit and Limited Scope Indemnity as of the 30th day of December, 2010.


NU
SKIN:                                                                                  SCRUB
OAK:


NU SKIN INTERNATIONAL,
INC.,                                                                          SCRUB
OAK, LLC, a Utah limited
a Utah
corporation,                                                                                liability
company,




By
_______________________________                                                                      By
_________________________________
      D. Matthew
Dorny                                                                                      Brooke
B. Roney
      Vice
President                                                                                         Manager




FIRST
AMERICAN:                                                                              ASPEN
COUNTRY:


FIRST AMERICAN
TITLE                                                                             ASPEN
COUNTRY, LLC, a Utah limited
INSURANCE COMPANY, a
California                                                                        
liability company,
corporation,




By
______________________________                                                                      By
_________________________________
      Its
___________________________                                                                            Brooke
B. Roney
                   Manager





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9-1


PRO FORMA POLICY









 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9-2


ASSIGNMENT OF TRUST DEED
(WITHOUT WARRANTY)




WHEN RECORDED, MAIL TO:


Steven L. Ingleby, Esq.
Callister Nebeker & McCullough
10 E. South Temple, Suite 900
Salt Lake City, UT  84133




ASSIGNMENT OF TRUST DEED
(WITHOUT WARRANTY)


NU SKIN INTERNATIONAL, INC., a Utah corporation (“Nu Skin”), hereby assigns,
without representation or warranty of any interest therein, to ASPEN COUNTRY,
LLC, a Utah limited liability company (“Assignee”), whatever interest Nu Skin
may have, if any, in and to the beneficial interest under that certain Trust
Deed (the “Trust Deed”), recorded on ___________ as Entry No. _______, Book
_____, at Page _____, in the records of the County Recorder for Utah County,
State of Utah, and the Promissory Note (the “Note”) in the original principal
amount of $______________ secured thereby.


This Assignment of Trust Deed is made pursuant to and in accordance with the
terms of that certain Real Estate Purchase and Sale Agreement between Nu Skin,
as Buyer, and Assignee, as Seller, dated as of December 30, 2010.  NU SKIN
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH
REGARD TO THE OWNERSHIP OF THE NOTE OR THE BENEFICIAL INTEREST UNDER THE TRUST
DEED, OR OF ANY OTHER OBLIGATIONS (IF ANY) SECURED BY THE TRUST DEED, AND NU
SKIN SHALL HAVE NO OBLIGATION OR  RESPONSIBILITY TO ASSIGNEE OR ANY OTHER PERSON
UNDER THIS ASSIGNMENT OF TRUST DEED IF NU SKIN HAS NO INTEREST IN OR TO THE NOTE
OR THE TRUST DEED, OR OTHER OBLIGATIONS (IF ANY) SECURED THEREBY.  This
Assignment of Trust Deed and the Trust Deed relate to that certain tract of real
property situated in Utah County, Utah, described in Exhibit 9-2A attached
hereto.


DATED this 30th day of December, 2010.


NU SKIN INTERNATIONAL, INC., a Utah corporation


By ____________________________________
      Its _________________________________

 
 
 

--------------------------------------------------------------------------------

 



STATE OF UTAH                                                      )
:  ss.
COUNTY OF
_________________                                                                )


The foregoing instrument was acknowledged before me this ____ day of December,
2010 by _______________________________________, the
_________________________________ of Nu Skin International, Inc., a Utah
corporation.




________________________________________
NOTARY PUBLIC





 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9-2A


DESCRIPTION OF THE PROPERTY




PARCEL A:


COMMENCING at the Southwest corner of Block 66, Plat “A”, Provo City Survey of
Building Lots, and running thence North 396.00 feet, more or less, to the
Northwest corner of said Block 66; thence East 110.00 feet; thence South 396.00
feet, more or less to a point due East of the point of beginning; thence West
110.00 feet to the point of BEGINNING.


PARCEL B:


COMMENCING at a point 110.00 feet East of the Northwest corner of Block 66, Plat
“A”, Provo city Survey of Building Lots, and running thence East 60.00 feet;
thence South 233.00 feet; thence West 60.00 feet; thence North 233.00 feet to
the point of BEGINNING.


CHURCH PARCEL:


COMMENCING at a point South 89°38’45” East 110.00 feet from the Southwest corner
of Block 66, Plat “A”, Provo City Survey of Building Lots, and running thence
North 00°18’34” East 165.675 feet; thence South 89°39’01” East 15.00 feet;
thence South 00°18’34” West 165.74 feet; thence North 89°38’52” West 15.00 feet
to the point of beginning.











 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 9-3


ENDORSEMENT TO POLICY




Notwithstanding the provisions of Exclusions From Coverage in Paragraph 3(a) and
3(b), Company hereby insures insured against loss or damage by reason of the
reconveyance by Company, the enforcement or attempted enforcement by any person
of the Trust Deeds, the Exception 21 Instruments and other instruments and
agreements described below:  


[Reprint here all instruments shown in exception numbers 14, 19, 21, 25 and 26
of the Title Commitment]











 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10


ASSIGNMENT OF TRUST DEED
(WITHOUT WARRANTY)




WHEN RECORDED, MAIL TO:


Steven L. Ingleby, Esq.
Callister Nebeker & McCullough
10 E. South Temple, Suite 900
Salt Lake City, UT  84133




ASSIGNMENT OF TRUST DEED
(WITHOUT WARRANTY)


NU SKIN INTERNATIONAL, INC., a Utah corporation (“Nu Skin”), hereby assigns,
without representation or warranty of any interest therein, to SCRUB OAK, LLC, a
Utah limited liability company (“Assignee”), whatever interest Nu Skin may have,
if any, in and to the beneficial interest under that certain Trust Deed (the
“Trust Deed”), recorded on ___________ as Entry No. _______, Book _____, at Page
_____, in the records of the County Recorder for Utah County, State of Utah, and
the Promissory Note (the “Note”) in the original principal amount of
$______________ secured thereby.


This Assignment of Trust Deed is made pursuant to and in accordance with the
terms of that certain Real Estate Purchase and Sale Agreement between Nu Skin,
as Buyer, and Assignee, as Seller, dated as of December 30, 2010.  NU SKIN
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH
REGARD TO THE OWNERSHIP OF THE NOTE OR THE BENEFICIAL INTEREST UNDER THE TRUST
DEED, OR OF ANY OTHER OBLIGATIONS (IF ANY) SECURED BY THE TRUST DEED, AND NU
SKIN SHALL HAVE NO OBLIGATION OR  RESPONSIBILITY TO ASSIGNEE OR ANY OTHER PERSON
UNDER THIS ASSIGNMENT OF TRUST DEED IF NU SKIN HAS NO INTEREST IN OR TO THE NOTE
OR THE TRUST DEED, OR OTHER OBLIGATIONS (IF ANY) SECURED THEREBY.  This
Assignment of Trust Deed and the Trust Deed relate to that certain tract of real
property situated in Utah County, Utah, described in Exhibit 10-A attached
hereto.


DATED this 30th day of December, 2010.


NU SKIN INTERNATIONAL, INC., a Utah corporation


By ____________________________________
 Its _________________________________

 
 
 

--------------------------------------------------------------------------------

 



STATE OF UTAH                                                      )
:  ss.
COUNTY OF
_________________                                                                )


The foregoing instrument was acknowledged before me this ____ day of December,
2010 by _______________________________________, the
_________________________________ of Nu Skin International, Inc., a Utah
corporation.




________________________________________
NOTARY PUBLIC



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10-A


DESCRIPTION OF THE PROPERTY




PARCEL A:


COMMENCING at the Southwest corner of Block 66, Plat “A”, Provo City Survey of
Building Lots, and running thence North 396.00 feet, more or less, to the
Northwest corner of said Block 66; thence East 110.00 feet; thence South 396.00
feet, more or less to a point due East of the point of beginning; thence West
110.00 feet to the point of BEGINNING.


PARCEL B:


COMMENCING at a point 110.00 feet East of the Northwest corner of Block 66, Plat
“A”, Provo city Survey of Building Lots, and running thence East 60.00 feet;
thence South 233.00 feet; thence West 60.00 feet; thence North 233.00 feet to
the point of BEGINNING.


CHURCH PARCEL:


COMMENCING at a point South 89°38’45” East 110.00 feet from the Southwest corner
of Block 66, Plat “A”, Provo City Survey of Building Lots, and running thence
North 00°18’34” East 165.675 feet; thence South 89°39’01” East 15.00 feet;
thence South 00°18’34” West 165.74 feet; thence North 89°38’52” West 15.00 feet
to the point of beginning.









 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 11


AFFIRMATIVE COVERAGE ENDORSEMENT TO TITLE POLICY




Notwithstanding the provisions of Exclusions From Coverage in Paragraph 3(a) and
3(b), Company hereby insures insured against loss or damage by reason of the
reconveyance by Company, the enforcement or attempted enforcement by any person
of the Trust Deeds and other instruments and agreements described below:


[Reprint here all instruments shown in exception numbers 14, 19, 25 and 26 of
the Title Commitment]









 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE #1


ALLOCATION OF PURCHASE PRICE




Allocation of                                    Discounted
Purchase Price                                    Amount


Kress
Building:                                $2,773,424.19                                    $       -0-


High
Rise:                                       $19,320,272.57                                    $1,000,000.00







 
 
 

--------------------------------------------------------------------------------

 
AGREEMENT TO RECONVEY TRUST DEEDS
 
THIS AGREEMENT TO RECONVEY TRUST DEEDS (“Agreement”) is made and entered into as
of the 30th day of December, 2010 by and between NU SKIN INTERNATIONAL, INC., a
Utah corporation (“Nu Skin”), SCRUB OAK, LLC, a Utah limited liability company
(“Scrub Oak”), and ASPEN COUNTRY, LLC, a Utah limited liability company  (“Aspen
Country”), and FIRST AMERICAN TITLE INSURANCE COMPANY, a California corporation
(“First American”). Scrub Oak and Aspen Country are sometimes herein referred to
as “Sellers.”
 
RECITALS:
 
A.           Concurrently with the execution of this Agreement, Nu Skin is
closing (the “Closing”) on its purchase of certain real properties
(collectively, the “Scrub Oak Property”) from Scrub Oak referenced in First
American’s Commitment for Title Insurance No. 320-5339366, dated October 5,
2010, with an Effective Date of December 2, 2010 (the “Commitment”).  Nu Skin’s
purchase of certain real properties (collectively, the “Aspen Property”) from
Aspen Country, referenced in First American’s Commitment, will also be closed at
the Closing.  The Scrub Oak Property and the Aspen Property are sometimes herein
collectively referred to as the “Property.”
 
B.           In connection with Nu Skin’s purchase of the Property, Nu Skin
desires to receive an ALTA Owner’s Policy of Title Insurance (the “Policy”) in
the form and content of the Pro Forma Policy of Title Insurance (the
“Pro Forma”) attached hereto as Exhibit A.
 
C.           The Commitment lists as Exceptions on Schedule B – Section 2 those
certain four Trust Deeds identified and defined as the “Trust Deeds” in Section
3 below.
 
D.           Sellers desire that First American reconvey the Trust Deed and
commit to issue the Policy to Buyer with the Trust Deeds deleted from the
exceptions on Schedule B – Part Two of the Policy and Nu Skin desires that First
American provide Buyer, by endorsement to the Policy, affirmative coverage
against injury or loss arising by reason of the Trust Deeds.
 
E.           First American is willing to reconvey the Trust Deeds and will
commit, subject to satisfaction of the other requirements (the “Requirements”)
set forth in Schedule B – Section 1 of the Commitment, to issue the Policy to Nu
Skin with the Trust Deeds deleted from the Exceptions on Schedule B – Part Two
of the Policy and to provide Buyer, by endorsement to the Policy, affirmative
coverage against injury or loss arising by reason of the Trust Deeds on the
terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of the covenants and agreements of the parties
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Nu Skin, Sellers, and First
American hereby agree as follows:
 
1.           Recitals.  Recitals A through E set forth above are by this
reference incorporated herein and made a part of this Agreement.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
2.           Assignment and Reconveyance.  Through the escrow established with
First American to close the purchase and sale transaction described in Recital A
above, Nu Skin, Sellers, and First American shall accomplish the following:
 
(a)           Nu Skin shall execute, acknowledge, and deliver to Aspen
Country  an Assignment of Nu Skin’s beneficial interests, if any, in and to the
Trust Deeds, in the form and content of the Assignment of Trust Deeds attached
hereto as Exhibit B.
 
(b)           Aspen Country shall execute and deliver to First American a
Request for Full Reconveyance with respect to each of the Trust Deeds.
 
(c)           First American shall execute, acknowledge, and record in the
office of the Utah County Recorder Deeds of Full Reconveyance for each of the
Trust Deeds.
 
(d)           Sellers will assign to Nu Skin, without warranty, all right, title
and interest of Sellers (or their members or affiliates, if later requested by
Nu Skin), in and to the following (the “Exception 21 Instruments):
 
(i)           Notice and Memorandum of Assignment of Joint Development Agreement
recorded October 11, 1990 as Entry No. 33800 of the official records of the
Country Recorder for Utah County, State of Utah; and
 
(ii)           Assignment recorded October 20, 1993 as entry No. 73903.
 
3.           First American Issuance of Policy.  In consideration of the
certifications and covenants of Nu Skin and Sellers set forth in this Agreement
and the premiums paid to First American for the Policy, upon satisfaction of the
Requirements to issuance of the Policy, First American shall:
 
(a)           Execute, acknowledge, and record in the office of the Utah County
Recorder deeds of full reconveyance for each of the Trust Deeds as provided in
Section 2(c) hereof.
 
(b)           Issue and deliver the Policy to Nu Skin in the form and content of
the Pro Forma providing, among other things, affirmative coverage against the
Trust Deeds, the Exception 21 Instruments and all other  instruments and
agreements listed in Schedule B – Section 2 of the Commitment as Exception Nos.
14, 19, 21, 25, and 26.  The following Trust Deeds are, for convenience,
collectively referred to herein as the “Trust Deeds.”
 
(i)           Exception No. 14.  Trust Deed, dated October 9, 1990, securing
original indebtedness of $5,800,000.00, recorded on October 11, 1990 as Entry
No. 33762, Book 2730, at Page 835, in the records of the County Recorder for
Utah County, State of Utah.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(ii)           Exception No. 19.  Trust Deed, dated October 9, 1990, securing an
original indebtedness in the amount of $5,000,000.00, recorded on October 11,
1990 as Entry No. 33767, Book 2730, at Page 864, in the records of the County
Recorder for Utah County, State of Utah.
 
(iii)           Exception No. 25.  Trust Deed, dated January 27, 1995, securing
an original indebtedness in the amount of $7,364,529.00, recorded on February 3,
1995 as Entry No. 7302, Book 3615, at Page 562, in the records of the County
Recorder for Utah County, State of Utah.
 
(iv)           Exception No. 26.  Trust Deed, dated January 27, 1995, securing
an original indebtedness in the amount of $5,287,238.51, recorded on February 3,
1995 as Entry No. 7303, Book 3615, at Page 567, in the records of the County
Recorder for Utah County, State of Utah.
 
Further, in addition to removal of Exception Nos. 14, 19, 21, 25, and 26 from
Schedule B – Section 2 of the Policy issued to Nu Skin, First American shall
issue the Policy to Nu Skin with an Endorsement in the form and content of
Exhibit C attached to this Agreement.
 
4.           Nu Skin Certification.  In consideration of the covenants and
agreements of First American and Sellers set forth in this Agreement, Nu Skin
hereby certifies to Sellers and First American that:
 
(a)           Except for the Assignments of Trust Deeds made by Nu Skin to Aspen
Country pursuant to Section 2 hereof, Nu Skin has not assigned or transferred
any interest that it may have had, if any, in and to the Trust Deeds or the
indebtedness secured by the Trust Deeds to a person or entity other than Sellers
or any other entity the control or majority ownership of which is presently, or
at the time of such assignment was, held by any member or group of members of
Aspen Country or Scrub Oak; and
 
(b)           In the event Nu Skin presently owns any of the beneficial
interests in or to the Trust Deeds or owns the Promissory Notes secured by the
Trust Deeds (collectively, the “Notes”), no amounts under the Notes or the Trust
Deeds are presently owed to Nu Skin Enterprises, Inc. or any of its
subsidiaries, including Nu Skin.
 
EXCEPT AS EXPRESSLY SET FORTH IN PARAGRAPHS 4(A) AND 4(B) ABOVE, NO
REPRESENTATION, WARRANTY, OR ASSURANCE IS MADE BY NU SKIN TO FIRST AMERICAN OR
SELLERS. NU SKIN HEREBY DISCLAIMS ANY REPRESENTATION, WARRANTY, OR ASSURANCE,
EXPRESS OR IMPLIED, WITH RESPECT TO THE TRUST DEEDS, THE NOTES (OR ANY OF THEM)
OR THE ACTIONS TO BE TAKEN BY ANY OF THE PARTIES TO THIS AGREEMENT, EXCEPT AS
EXPRESSLY SET FORTH IN PARAGRAPHS 3(A) AND 3(B) ABOVE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, NU SKIN DOES NOT CERTIFY TO SELLERS OR FIRST
AMERICAN THAT IT HAS ANY INTEREST IN THE NOTES, THE TRUST DEEDS OR ANY OF THEM,
NOR DOES NU SKIN CLAIM SUCH AN INTEREST.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
5.           Nu Skin Indemnity.  Nu Skin hereby agrees to indemnify and hold
harmless Aspen Country and First American from and against such liability,
injury, and expense as may be incurred by Scrub Oak or First American which
arise solely as a result of the representations and warranties of Nu Skin set
forth in paragraphs 4(a) and 4(b) above being materially false and incorrect on
the date hereof.
 
6.           Responsibility for Reconveyance.  Nu Skin shall have no
responsibility or liability to Aspen Country or First American in connection
with the reconveyance of the Trust Deeds except as expressly provided in Section
5 of this Agreement.
 
7.           Policy of Title Insurance.  First American’s issuance of the Policy
to Nu Skin is intended to cause First American to assume all risk of loss or
injury arising from the Trust Deeds and their reconveyance pursuant to this
Agreement, up to the Policy amount and subject to the provisions of the Policy
(but not subject to Exclusions in Section 3 of the Policy) and subject to First
American’s rights against Nu Skin and Sellers, if any, pursuant to the
provisions of this Agreement.  In the event that the representations and
warranties of Nu Skin set forth in paragraphs 4(a) and 4(b) above are materially
false and incorrect on the date hereof, the liability of Nu Skin to First
American, if any, pursuant to Section 5 of this Agreement shall not constitute
or be asserted by First American as a defense against claims by Nu Skin for
defense or payment under the Policy, nor will such liability of Nu Skin under
this Agreement diminish the rights of Nu Skin to defense and recovery under the
Policy, provided that First American shall have the right after a final
determination (beyond any appeal rights) by a court of competent jurisdiction of
the liability of Nu Skin under Section 5 hereof, to set off the amounts
determined by such court to be owed by Nu Skin to First American under this
Agreement, if any, against the amounts owed to Nu Skin under the Policy, if any,
on a dollar for dollar basis.
 
8.           Limited Rights Under Agreement.  First American and Sellers shall
not be entitled to rely upon this Agreement, the certifications, or
indemnifications set forth herein for any purpose except with respect to their
actions to:  (a) reconvey the Trust Deeds in connection with the Closing on the
sale of the Property to Nu Skin; and (b) First American’s issuance to Nu Skin of
the Policy, including endorsements to the Policy.  Without limiting the
generality of the foregoing limitations on First American, First American shall
not have the right to rely upon this Agreement for any of the certifications or
indemnifications set forth herein in connection with the issuance of any policy
or report other than the Policy.  This Agreement, nor any rights hereunder, may
not be assigned or transferred by any party hereto.
 
9.           No Third Party Beneficiary.  This Agreement is not intended to give
or confer any benefits, rights, privileges, claims, actions or remedies to any
person or entity as a third party beneficiary.
 
10.Interpretation.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah.  The section headings
contained in this Agreement are for purposes of reference only and shall not
limit, expand, or otherwise affect the construction of any provisions of this
Agreement.  This Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.  Time is of the
essence.  The language of this Agreement shall be construed as a whole according
to its fair meaning and not strictly for or against, including without
limitation the drafting party, any of the parties.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
11.Counterparts.  This Agreement may be executed in any number of counterparts,
and each of such counterparts shall, for all purposes, be deemed to be an
original, and all such counterparts shall together constitute one in the same
instrument.
 
12.No Recording.  Neither this Agreement nor any notice of this Agreement shall
be recorded in any public office without the prior written consent of all
parties hereto.
 
 
[Signatures on following page]
 

 
 

--------------------------------------------------------------------------------

 

 
 
IN WINESS WHEREOF, Nu Skin, Sellers, and First American have executed this
Affidavit and Limited Scope Indemnity as of the 30th day of December, 2010.
 
NU
SKIN:                                                                                  SCRUB
OAK:
 
NU SKIN INTERNATIONAL,
INC.,                                                                          SCRUB
OAK, LLC, a Utah limited
a Utah
corporation,                                                                                liability
company,
 
 
By
_______________________________                                                                      By
_________________________________
      D. Matthew
Dorny                                                                                      Brooke
B. Roney
      Vice
President                                                                                         Manager
 
 
FIRST
AMERICAN:                                                                             ASPEN
COUNTRY:
 
FIRST AMERICAN
TITLE                                                                           ASPEN
COUNTRY, LLC, a Utah limited
INSURANCE COMPANY, a
California                                                                      liability
company,
corporation,
 
 
By
______________________________                                                                      By
_________________________________
      Its
___________________________                                                                            Brooke
B. Roney
                   Manager
 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PRO FORMA POLICY
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ASSIGNMENT OF TRUST DEED
(WITHOUT WARRANTY)
 
 
WHEN RECORDED, MAIL TO:
 
Steven L. Ingleby, Esq.
Callister Nebeker & McCullough
10 E. South Temple, Suite 900
Salt Lake City, UT  84133
 
 
ASSIGNMENT OF TRUST DEED
(WITHOUT WARRANTY)
 
NU SKIN INTERNATIONAL, INC., a Utah corporation (“Nu Skin”), hereby assigns,
without representation or warranty of any interest therein, to ASPEN COUNTRY,
LLC, a Utah limited liability company (“Assignee”), whatever interest Nu Skin
may have, if any, in and to the beneficial interest under that certain Trust
Deed (the “Trust Deed”), recorded on ___________ as Entry No. _______, Book
_____, at Page _____, in the records of the County Recorder for Utah County,
State of Utah, and the Promissory Note (the “Note”) in the original principal
amount of $______________ secured thereby.
 
This Assignment of Trust Deed is made pursuant to and in accordance with the
terms of that certain Real Estate Purchase and Sale Agreement between Nu Skin,
as Buyer, and Assignee, as Seller, dated as of December 30, 2010.  NU SKIN
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH
REGARD TO THE OWNERSHIP OF THE NOTE OR THE BENEFICIAL INTEREST UNDER THE TRUST
DEED, OR OF ANY OTHER OBLIGATIONS (IF ANY) SECURED BY THE TRUST DEED, AND NU
SKIN SHALL HAVE NO OBLIGATION OR  RESPONSIBILITY TO ASSIGNEE OR ANY OTHER PERSON
UNDER THIS ASSIGNMENT OF TRUST DEED IF NU SKIN HAS NO INTEREST IN OR TO THE NOTE
OR THE TRUST DEED, OR OTHER OBLIGATIONS (IF ANY) SECURED THEREBY.  This
Assignment of Trust Deed and the Trust Deed relate to that certain tract of real
property situated in Utah County, Utah, described in Exhibit B-1 attached
hereto.
 
DATED this 30th day of December, 2010.
 
NU SKIN INTERNATIONAL, INC., a Utah corporation
 
By ____________________________________
      Its _________________________________

 
 

--------------------------------------------------------------------------------

 

 
STATE OF UTAH                                                      )
:  ss.
COUNTY OF
_________________                                                                )
 
The foregoing instrument was acknowledged before me this ____ day of December,
2010 by _______________________________________, the
_________________________________ of Nu Skin International, Inc., a Utah
corporation.
 
 
________________________________________
NOTARY PUBLIC
 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-1
 
DESCRIPTION OF THE PROPERTY
 
 
PARCEL A:
 
COMMENCING at the Southwest corner of Block 66, Plat “A”, Provo City Survey of
Building Lots, and running thence North 396.00 feet, more or less, to the
Northwest corner of said Block 66; thence East 110.00 feet; thence South 396.00
feet, more or less to a point due East of the point of beginning; thence West
110.00 feet to the point of BEGINNING.
 
PARCEL B:
 
COMMENCING at a point 110.00 feet East of the Northwest corner of Block 66, Plat
“A”, Provo city Survey of Building Lots, and running thence East 60.00 feet;
thence South 233.00 feet; thence West 60.00 feet; thence North 233.00 feet to
the point of BEGINNING.
 
CHURCH PARCEL:
 
COMMENCING at a point South 89°38’45” East 110.00 feet from the Southwest corner
of Block 66, Plat “A”, Provo City Survey of Building Lots, and running thence
North 00°18’34” East 165.675 feet; thence South 89°39’01” East 15.00 feet;
thence South 00°18’34” West 165.74 feet; thence North 89°38’52” West 15.00 feet
to the point of beginning.
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
ENDORSEMENT TO POLICY
 
 
Notwithstanding the provisions of Exclusions From Coverage in Paragraph 3(a) and
3(b), Company hereby insures insured against loss or damage by reason of the
reconveyance by Company, the enforcement or attempted enforcement by any person
of the Trust Deeds, the Exception 21 Instruments and other instruments and
agreements described below:  
 
[Reprint here all instruments shown in exception numbers 14, 19, 21, 25 and 26
of the Title Commitment]
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT OF
JOINT DEVELOPMENT AGREEMENT
 
 
THIS ASSIGNMENT OF JOINT DEVELOPMENT AGREEMENT (“Assignment”) is made and
entered into as of the 30th day of December, 2010 (“Effective Date”) by and
between NU SKIN INTERNATIONAL, INC., a Utah corporation (“Nu Skin”), ASPEN
COUNTRY, LLC, a Utah limited liability company (“Aspen”), and SCRUB OAK, LLC, a
Utah limited liability company (“Scrub Oak”).  (Aspen and Scrub Oak are
sometimes collectively referred to as “Assignors.”)
 
RECITALS:
 
A.Provo City Redevelopment Agency, the City of Provo, Utah, and Boyer Center
Street Ltd. (“Boyer”) entered into that certain Joint Development Agreement
dated on or about June 16, 1990 (the “Joint Development Agreement”) relating to
the development of that certain tract of real property located at 105 West
Center Street, Provo, Utah County, Utah (the “Property”) and more particularly
described in Exhibit “A” attached hereto and incorporated herein by reference.
 
B.Boyer assigned its interest (the “Beneficial Interest”) in the Joint
Development Agreement to Valley Bank and Trust Company (“Valley”) as security
for a loan made by Valley to Boyer, which assignment (the “Valley Assignment”)
is referred to in that certain Notice and Memorandum of Assignment of Joint
Development Agreement dated October 9, 1990 by and between Boyer and Valley
recorded October 11, 1990 as Entry No. 33800.
 
C.Bank One, Utah, National Association, as successor to Valley, assigned its
interest in the Valley Assignment and the Joint Development Agreement to Nu Skin
pursuant to that certain Assignment recorded in the official records of Utah
County, Utah on October 20, 1993 as Entry No. 73903 (the “Bank One Assignment”).
 
D.On the Effective Date, Scrub Oak sold the Property to Nu Skin pursuant to that
certain Real Estate Purchase and Sale Agreement between Nu Skin, as Buyer, and
Scrub Oak, as Seller, dated as of the Effective Date and Aspen sold adjacent and
related properties to Nu Skin pursuant to that certain Real Estate Purchase and
Sale Agreement between Nu Skin, as Buyer, and Aspen, as Seller, dated as of the
Effective Date,  both of which transactions closed concurrently and each such
closing was conditioned on the concurrent closing of the transaction.
 
NOW, THEREFORE, in consideration of the covenants and agreements of the parties
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Nu Skin and Assignors hereby agree
as follows:
 
1.Assignment of Joint Development Agreement.  As of the Effective Date,
Assignors hereby assign to Nu Skin, whatever interest Assignors may have, if
any, in and to the Beneficial Interest, the Valley Assignment, the Bank One
Assignment, and the Joint Development Agreement, and amounts payable thereunder,
if any.  EXCEPT AS SET FORTH IN SECTION 2 HEREOF, ASSIGNORS EXPRESSLY DISCLAIM
ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH REGARD TO THE OWNERSHIP
OF THE JOINT DEVELOPMENT AGREEMENT, THE BENEFICIAL INTEREST, THE VALLEY
ASSIGNMENT, OR THE BANK ONE ASSIGNMENT, OR ANY OBLIGATION (IF ANY) SECURED BY
THE VALLEY ASSIGNMENT OR THE BANK ONE ASSIGNMENT.  EXCEPT FOR OBLIGATIONS, IF
ANY ARISING FROM A BREACH OF ASSIGNORS’ WARRANTY IN SECTION 2 HEREOF, ASSSIGNORS
SHALL HAVE NO OBLIGATION OR RESPONSIBILITY TO NU SKIN OR ANY OTHER PERSON UNDER
THIS ASSIGNMENT IF ASSIGNORS HAVE NO INTEREST IN OR TO THE JOINT DEVELOPMENT
AGREEMENT, THE BENEFICIAL INTEREST, THE VALLEY ASSIGNMENT OR THE BANK ONE
ASSIGNMENT, OR ANY OBLIGATION (IF ANY) SECURED BY THE VALLEY ASSIGNMENT OR THE
BANK ONE ASSIGNMENT.
 
2.Assignors’ Warranty.  Assignors represent and warrant to Nu Skin that none of
the Assignors have assigned any interest in the Beneficial Interest, the Valley
Assignment, the Bank One Assignment, the Joint Development Agreement or any
amounts payable thereunder to any person or entity other than to Nu Skin or to
the other Assignors.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.Title to Property.  Nu Skin hereby agrees to accept title to the Property
subject to the Valley Assignment, the Bank One Assignment, and the Joint
Development Agreement if and to the extent they have any effect upon the
Property.
 
4.Counterparts.  This Assignment may be executed in any number of counterparts,
and each of such counterparts shall, for all purposes, be deemed to be an
original, and all such counterparts shall together constitute one in the same
instrument.
 
5.Recording.  Neither this Assignment nor any notice of this Assignment shall be
recorded in the office of the Utah County Recorder without the prior written
consent of Nu Skin to such recording.
 
[Signatures on following page]

 
 

--------------------------------------------------------------------------------

 

DATED the day and year first above written.
 
NU SKIN:                                           SCRUB OAK:
 
NU SKIN INTERNATIONAL, INC.,                              SCRUB OAK, LLC, a Utah
limited
a Utah corporation,                                       liability company,
 
 
By _______________________________                           By
_________________________________
      D. Matthew Dorny                                           Brooke B. Roney
      Vice President                                              Manager
      

ASPEN:
ASPEN COUNTRY, LLC, a Utah limited
liability company
 
 
By ______________________________
      Brooke B. Roney
      Manager
 
 
 
 
STATE OF UTAH)
) ss.
COUNTY OF _________________)
 
On February ____, 2011, before me, the undersigned, a Notary Public in and for
said State, personally appeared Brooke B. Roney, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person who
executed the within instrument as Manager, on behalf of Scrub Oak, LLC, the
limited liability company therein named, and acknowledged to me that such
limited liability company executed the within instrument pursuant to its
operating agreement or a resolution of its members.
 
WITNESS my hand and official seal.
 
 
Signature __________________________________
 
 

 
 

--------------------------------------------------------------------------------

 

 
STATE OF UTAH)
) ss.
COUNTY OF _________________)
 
On February ____, 2011, before me, the undersigned, a Notary Public in and for
said State, personally appeared Brooke B. Roney, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person who
executed the within instrument as Manager, on behalf of Aspen Country, LLC, the
limited liability company therein named, and acknowledged to me that such
limited liability company executed the within instrument pursuant to its
operating agreement or a resolution of its members.
 
WITNESS my hand and official seal.
 
 
Signature __________________________________
 
 
 
 
 
 
STATE OF UTAH)
) ss.
COUNTY OF _________________)
 
On February ____, 2011, before me, the undersigned, a Notary Public in and for
said State, personally appeared D. Matthew Dorny, personally known to me (or
proved to me on the basis of satisfactory evidence) to be the person who
executed the within instrument as Vice President, on behalf of Nu Skin
International, Inc., the Utah corporation therein named, and acknowledged to me
that such corporation executed the within instrument pursuant to its bylaws or a
resolution of its shareholders.
 
WITNESS my hand and official seal.
 
 
Signature __________________________________
 
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
LEGAL DESCRIPTION
 
 
BEGINNING AT THE NORTHEAST CORNER OF BLOCK 65, PLAT "A", PROVO CITY SURVEY OF
BUILDING LOTS; THENCE WEST 71 FEET; THENCE SOUTH 106 FEET; THENCE EAST 71 FEET;
THENCE NORTH 106 FEET TO THE PLACE OF BEGINNING.
 
ALSO BEGINNING 106 FEET SOUTH FROM THE NORTHEAST CORNER OF BLOCK 65, PLAT "A",
PROVO CITY SURVEY OF BUILDING LOTS; THENCE SOUTH 93.54 FEET TO THE SOUTH LINE OF
LOT 7 OF SAID BLOCK 65; THENCE WEST 144 FEET; THENCE NORTH 93.54 FEET; THENCE
EAST 144 FEET TO THE PLACE OF BEGINNING.
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
ESCROW GENERAL PROVISIONS
 
This agreement governs the duties and obligations between First American Title
Insurance Company (hereinafter "Escrow Agent") and the undersigned signatories,
who are parties to the following transaction.
 
Order No.:  320-5339366
 
Buyer: Nu Skin International, Inc. (“Buyer”)
Seller: Scrub Oak, LLC and Aspen Country, LLC (“Sellers”)
 
The parties understand and acknowledge:
 
1.  Escrow Agent's Role  
Subject to the terms of this Agreement, Escrow Agent has acted as escrow agent
in closing the transaction described above for Sellers and Buyer (collectively,
the “parties” and individually a “party”), which transaction closed December 30,
2010.  Prior to consummation of the closing, Escrow Agent was not the agent of
any single party.  Rather, Escrow Agent agreed to prepare documents, secure the
execution of documents, record documents, disburse funds, and otherwise close
the transaction in accordance with the joint directions of the parties.  After
the closing, Escrow Agent has agreed to hold the Promissory Notes signed and
delivered by Seller at Closing as agent for the named “Payee” and the endorsees
of the Payee. Escrow Agent will promptly notify Buyer if any Payee or person to
whom Payee has transferred one or more of the Promissory Notes requests delivery
of any of the Promissory Notes from Escrow Agent.  In particular, Escrow Agent
does not give and has no duty to give legal advice to the parties.
 
2.  Parties' Role
The parties authorize Escrow Agent to close the transaction, record documents,
disburse funds, and otherwise act in accordance with the written Settlement
Statement and the oral directives given to Escrow Agent by all of the parties or
their representatives at the closing.  The parties agree that Escrow Agent is
entitled to act on the direction of the attorneys, officers or managers of Buyer
and Sellers.  If any party wishes to limit the authority of the attorneys,
officers or managers who have dealt on their behalf with Escrow Agent, any such
limitation must be contained in a writing that is delivered to Escrow
Agent.  The parties agree that they are not looking to Escrow Agent for legal
advice, and that they have had an opportunity to obtain such advice from persons
other than those affiliated with Escrow Agent.
 
3.  Closing Documents  
The parties have been given an opportunity to review all documents at closing
and to seek independent advice or counsel concerning those documents, if
desired.  The parties agree that the only representations of Escrow Agent upon
which they are entitled to rely or act are those that are in writing and
executed by Escrow Agent and that the parties are not entitled to act or rely on
conflicting written terms or directions given to Escrow Agent prior to closing.
The parties' execution and delivery of documents at closing together with the
oral directives of Seller and Buyer, through their officers, managers and
attorneys, shall, as between Escrow Agent and the parties, constitute the
parties' directions to Escrow Agent whether or not Escrow Agent is a party to
the documents.  The terms of this paragraph shall not affect the parties' rights
between themselves.
 
4.  Compliance
[Intentionally omitted.]
 
5.  Deposit of Funds & Disbursements
Escrow Agent shall place all funds received in escrow into a federally insured
depository account specifically designated as a trust account.  Any funds
deposited in an amount that exceeds $250,000.00 may not qualify for FDIC
insurance.  Escrow Agent may maintain a general trust account and individual
accounts for specific escrows, subject to any specific terms and conditions of
any written agreement between Buyer, Seller, and Escrow Agent.  Absent specific
written direction from both Seller and Buyer, Escrow Agent shall, as agent for
Buyer and Seller, determine the identity of the depository institution.  Escrow
Agent shall not be responsible for any loss of funds occurring as a result of
failure of the institution in which funds have been deposited, so long as Escrow
Agent complies with the foregoing provisions relating to the type of depository
institutions and accounts to be used.  Except for excess funds deposited by
Buyer in connection with the closing, earnings on funds held in Escrow Agent's
escrow trust account shall be owned by and periodically disbursed to Escrow
Agent as additional consideration for services actually performed by Escrow
Agent.  Funds may be paid from trust accounts only in accordance with the terms
and conditions of Buyer’s and Seller’s instructions to Escrow Agent, which
include the terms and conditions of this agreement.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The parties agree to pay compensation to Escrow Agent for the administration,
monitoring, accounting, reminders and other notifications and processing of the
dormant funds in accordance with this agreement and as set forth on the
Settlement Statements signed by the parties.  In the event that Escrow Agent
initiates or is joined as a party to any litigation relating to this escrow,
provided that such action and the responsive pleadings of the parties makes no
allegation of error, breach of obligations or other wrongdoing by Escrow Agent,
the non-prevailing party of Buyer and Seller in such action shall reimburse
Escrow Agent for its reasonable costs and expenses, including reasonable
attorney's fees, incurred by Escrow Agent in such litigation.  If there is an
allegation of error, breach of obligations or other wrongdoing by Escrow Agent,
the prevailing party or parties (including Escrow Agent) shall have the right to
recover from the non-prevailing parties (including Escrow Agent) the reasonable
costs and expenses, including reasonable attorney's fees, incurred by the
prevailing parties in such litigation.
 
Seller(s) Initials: ____ ____ Buyer(s) Initials: ____ ____
 
6.  Disclosure of Possible Benefits to Escrow Agent
As a result of Escrow Agent maintaining its general escrow accounts with the
depositories, Escrow Agent may receive certain financial benefits such as an
array of bank services, accommodations, loans or other business transactions
from the depositories ("collateral benefits").  All collateral benefits shall
accrue to the sole benefit of Escrow Agent and Escrow Agent shall have no
obligation to account to the parties to this escrow for the value of any such
collateral benefits.
 
7.  Miscellaneous Fees
The Settlement Statement may prescribe that certain release or reconveyance fees
are payable to Escrow Agent.  These fees are payable to Escrow Agent to
compensate it for facilitating and arranging for the reconveyance or release of
the encumbrance in question and are payable in the amounts indicated
irrespective of whether additional reconveyance fees or charges may have been
paid or are payable to any other party and irrespective of any limitation on
reconveyance or release fees that may be prescribed.  Escrow Agent may incur
certain additional costs on behalf of the parties for services performed by
third party providers, including recording.  The fees charged by Escrow Agent on
the Settlement Statement for such services may include a mark up over the direct
cost of such services to reflect the averaging of direct, administrative and
overhead charges of Escrow Agent for such services.
 
8.  Prorations & Adjustments
The term "close of escrow" means the date on which documents are submitted to
the County Recorder for recording, regardless of the date when such documents
are actually processed and recorded by the Country Recorder.   All prorations
and/or adjustments shall be made as of the close of escrow based on a 365-day
year, unless otherwise instructed in writing.
 
9.  Contingency Periods
Escrow Agent shall not be responsible for monitoring contingency time periods
between the parties.  
 
10.  Reports
As an accommodation, Escrow Agent may agree to transmit orders for inspection,
termite, disclosure and other reports if requested, in writing or orally, by the
parties or their agents.  Escrow Agent shall deliver copies of any such reports
as directed.  Escrow Agent is not responsible for reviewing such reports or
advising the parties of the content of same.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
11.  Information from Affiliated Companies
[Intentionally omitted.]
 
12.  Commitment for Title Insurance; Recordation of Documents
The undersigned Buyer and Seller hereby acknowledge receipt of a copy of, and an
opportunity to review, Commitment for Title Insurance No. 320-5339366, Amendment
No. 4, dated October 5, 2010, with an Effective Date of December 16, 2010 (the
"Commitment") and a Pro Forma Policy of Title Insurance provided to Buyer on
January __, 2011 (the “Pro Forma”) obtained through Escrow Agent in
contemplation of the above transaction, and authorizes the title insurer to
issue the policy of title insurance (with endorsements, as submitted an approved
post-closing) as depicted in the Pro Forma, which policy shall contain the
following exceptions from coverage as shown on the Pro Forma. The undersigned
Buyer and Seller affirm that the legal description appearing in the Pro Forma is
satisfactory.  Upon closing, Escrow Agent will issue a Policy of Title Insurance
to Buyer in the form and content of the Pro Forma.
 
13  Personal Property Taxes
No examination, UCC search, insurance as to personal property and/or the payment
of personal property taxes is required unless otherwise instructed in writing.
 
14  Real Property Taxes  
The undersigned Buyer and Seller do hereby understand and agree that the
proration for general property taxes as provided in the closing statements, was
calculated as indicated below.  Accordingly, the Buyer(s) and Seller(s) do
hereby hold Escrow Agent free and harmless from any liability or damages caused
by an inaccurate proration for general property taxes assessed for the current
year if information is unavailable.  
 
________Taxes have been prorated based upon the tax amount for the year, in the
amount of $ and are to be readjusted by and between the parties hereto when the
present year’s tax notice is available.
 
________Taxes have been prorates based upon an estimate for the current year and
are to be readjusted by and between the parties hereto when the present year’s
tax notice is available.
 
________Taxes have not been prorated through Escrow and are to be adjusted by
and between the parties outside of closing.
 
X  Taxes for 2010 and prior years have been paid, which is considered a FINAL
settlement between Buyer and Seller. 
 
It is further understood by and between the parties hereto that, based upon the
proration listed above, nothing has been paid to the County Treasurer or
retained in any way in the Escrow Account, and when the General Property Taxes
become due and payable, it is the responsibility of the parties to insure
payment of same.
 
15 Utilities and Water Rights
Escrow Agent shall not be responsible for the transfer of utilities.  Escrow
Agent shall not be responsible for the transfer of water rights or shares unless
specifically instructed by the parties.
 
16  Cancellation of Escrow
[Intentionally omitted.]
 
17  Conflicting Instructions & Disputes
If Escrow Agent becomes aware of any conflicting demands or claims concerning
this escrow, Escrow Agent shall have the right to discontinue all further acts
on Escrow Agent's part until the conflict is resolved to Escrow Agent's
reasonable satisfaction.  Escrow Agent has the right at its option to file an
action in interpleader requiring the parties to litigate their
claims/rights.  If such an action is filed, the costs and attorneys fees
incurred by Escrow Agent in such action shall be governed by the provisions of
paragraph 5 of this agreement. Taxes have been paid by Buyer through 2010, which
is considered a FINAL settlement between Buyer and Seller.
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
18  Usury
Escrow Agent is not to be concerned with usury as to any loans or encumbrances
in this escrow and is hereby released of any responsibility and/or liability
therefrom.
 
19.  Insurance Policies
In all matters relating to casualty and liability insurance, Escrow Agent may
assume that each policy is in force and that the necessary premium has been
paid.  Escrow Agent is not responsible for obtaining fire, hazard or liability
insurance, unless Escrow Agent has received specific written instructions to
obtain such insurance prior to close of escrow from the parties or their
respective lenders.
 
20.  Copies of Documents; Authorization to Release
Escrow Agent shall require that the originals of documents to be placed in
escrow be delivered to Escrow Agent.  Escrow Agent may withhold documents and/or
funds due to the party until such originals are delivered.  Documents to be
recorded MUST contain original signatures. Escrow Agent may furnish copies of
any and all documents to the parties and their attorney(s) involved in this
transaction upon their request.
 
21.  Tax Reporting, Withholding & Disclosure
The parties are advised to seek independent advice concerning the tax
consequences of this transaction, including but not limited to, their
withholding, reporting and disclosure obligations.  Escrow Agent does not
provide tax or legal advice.
 
EXCEPT AS MAY BE PROVIDED BY ALLICABLE LAW TO THE CONTRARY, WITHHOLDING
OBLIGATIONS ARE THE EXCLUSIVE OBLIGATIONS OF THE PARTIES.  ESCROW AGENT IS NOT
RESPONSIBLE TO PERFORM THESE OBLIGATIONS UNLESS ESCROW AGENT AGREES IN WRITING
OR IS REQUIRED BY LAW TO DO SO.
 
A.  Taxpayer Identification Number Reporting
Federal law requires Escrow Agent to report Seller's’ social security number
and/or tax identification numbers, forwarding address, and the gross sales price
to the Internal Revenue Service ("IRS").  Escrow can not be closed nor any
documents recorded until the information is provided and Seller certifies its
accuracy to Escrow Holder.
 
B.  Federal Withholding & Reporting
Certain federal reporting and withholding requirements exist for real estate
transactions where the seller (transferor) is a non-resident alien, a
non-domestic corporation or partnership, a domestic corporation or partnership
controlled by non-residents or non-resident corporations or partnerships.
 
C.  Taxpayer Identification Disclosure
Parties to a residential real estate transaction involving seller-provided
financing are required to furnish, disclose, and include taxpayer identification
numbers in their tax returns.  Escrow Agent is not required to transmit the
taxpayer I.D. numbers of the parties to the IRS.  Escrow Agent is authorized to
release any party's taxpayer I.D. numbers to any other party upon receipt of a
written request.  
 
22.  Privacy Policy
The undersigned Buyer and Seller hereby acknowledge receipt of a copy of the
Privacy Policy of First American Corporation and Escrow Agent.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Dated:       January _____, 2011    
 
SELLER(S):
 
Scrub Oak, LLC
 
   
__________________________________
By: Brooke B. Roney, Manager
 
Aspen Country, LLC
 
   
__________________________________
By: Brooke B. Roney, Manager
 
 
BUYER(S):
 
Nu Skin International, Inc., a Utah corporation
 
   
__________________________________
By: D. Matthew Dorny, Vice President
 
 
ESCROW AGENT:
 
First American Title Insurance Company
 
By:                                                                       
               Terri Murphy
 
 

 
 

--------------------------------------------------------------------------------

 

